


Exhibit 10.1

 

 

 

SHARE PURCHASE AGREEMENT

 

 

dated as of

 

 

December 24, 2003

 

 

by and between

 

 

THE MCGRAW-HILL COMPANIES, INC.

 

as Seller

 

and

 

 

GREEN HILL ACQUISITION LLC

 

 

as Purchaser

 

 

 

--------------------------------------------------------------------------------


 

                                                                      TABLE OF
CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

-2-

 

 

 

 

Section 1.1

Definitions

 

-2-

 

 

 

 

ARTICLE II

PURCHASE AND SALE OF SHARES

 

-9-

 

 

 

 

Section 2.1

Agreement to Purchase and Sell

 

-9-

Section 2.2

Purchase Price

 

-9-

Section 2.3

Deposit Letter of Credit

 

-10-

 

 

 

 

ARTICLE III

DEPOSIT

 

 

 

-10-

 

 

 

 

Section 3.1

Deposit.

 

-10-

Section 3.2

Application of Deposit

 

-10-

Section 3.3

Escrow Agent

 

-11-

 

 

 

 

ARTICLE IV

TITLE; CLOSING

 

 

 

-14-

 

 

 

 

Section 4.1

Title to Company Interests and Property

 

-14-

Section 4.2

Closing Date

 

-14-

Section 4.3

Purchase Price Adjustments

 

-15-

Section 4.4

Transfer Taxes

 

-17-

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER.

 

 

 

-17-

 

 

 

 

Section 5.1

Organization; Authorization; Etc.

 

-17-

Section 5.2

No Conflict

 

-17-

Section 5.3

Taxes

 

-18-

Section 5.4

Orders, Claims or Judgements

 

-19-

Section 5.5

Insolvency

 

-19-

Section 5.6

The Basic Company Agreements

 

-20-

Section 5.7

Intentionally Omitted

 

-20-

Section 5.8

Company Organization

 

-20-

Section 5.9

Company Conduct of Business

 

-21-

 

-i-

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 5.10

Ownership and Possession of Shares

 

-21-

Section 5.11

Capitalization

 

-22-

Section 5.12

Pending Litigation

 

-22-

Section 5.13

Options to Purchase

 

-22-

Section 5.14

Hazardous Materials

 

-22-

Section 5.15

Condemnation

 

-23-

Section 5.16

McGraw-Hill Lease

 

-23-

Section 5.17

Financial Statements

 

-23-

Section 5.18

Capital Contributions

 

-24-

Section 5.19

Disclaimer as to Subsidiaries

 

-24-

Section 5.20

Disclaimer as to Representations

 

-24-

Section 5.21

Knowledge of Seller

 

-24-

Section 5.22

Insurance

 

-24-

Section 5.23

No Undisclosed Liabilities

 

-25-

Section 5.24

Manager’s Certificate

 

-25-

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

 

-25-

 

 

 

 

Section 6.1

Organization; Authorization; Etc.

 

-25-

Section 6.2

No Conflict

 

-26-

Section 6.3

No Orders, Etc.

 

-26-

Section 6.4

Insolvency

 

-26-

 

 

 

 

ARTICLE VII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

INDEMNIFICATION; EXCLUSIVE REMEDIES

 

 

 

-27-

 

 

 

 

Section 7.1

Indemnification

 

-27-

Section 7.2

Warranty Claims

 

-28-

Section 7.3

Indemnification Procedure

 

-28-

Section 7.4

Sole Remedy.

 

-29-

Section 7.5

Indemnification as Adjustment to Interest Purchase Price

 

-30-

Section 7.6

Limitation of Liability

 

-30-

Section 7.7

Survival

 

-31-

 

 

 

 

ARTICLE VIII

INTERIM COVENANTS

 

 

 

-31-

 

 

 

 

Section 8.1

Seller’s Covenants

 

-31-

Section 8.2

Access and Investigation

 

-33-

 

 

 

 

 

-ii-

--------------------------------------------------------------------------------


 

 

Page

 

ARTICLE IX

CLOSING CONDITIONS

 

 

 

-33-

 

 

 

 

Section 9.1

Conditions to Obligations of Seller

 

-33-

Section 9.2

Conditions to Obligations of Purchaser

 

-34-

 

 

 

 

ARTICLE X

CLOSING DELIVERIES

 

 

 

-37-

 

 

 

 

Section 10.1

Seller’s Deliveries

 

-37-

Section 10.2

Purchaser’s Deliveries

 

-38-

Section 10.3

Estoppel Certificates

 

-39-

 

 

 

 

ARTICLE XI

BROKER

 

 

 

-40-

 

 

 

 

ARTICLE XII

DEFAULT

 

 

 

-41-

 

 

 

 

Section 12.1

Purchaser Default

 

-41-

Section 12.2

Seller Default

 

-41-

Section 12.3

No Personal Liability

 

-42-

 

 

 

 

ARTICLE XIII

CASUALTY AND CONDEMNATION

 

 

 

-42-

 

 

 

 

Section 13.1

Condemnation

 

-42-

Section 13.2

Casualty

 

-43-

 

 

 

 

ARTICLE XIV

MISCELLANEOUS

 

 

 

-43-

 

 

 

 

Section 14.1

Notices

 

-43-

Section 14.2

Governing Law; Venue

 

-45-

Section 14.3

Headings

 

-45-

Section 14.4

Business Days

 

-45-

Section 14.5

Counterpart Copies

 

-46-

Section 14.6

Binding Effect

 

-46-

Section 14.7

Successors and Assigns

 

-46-

Section 14.8

Assignment

 

-46-

Section 14.9

Interpretation

 

-46-

Section 14.10

Entire Agreement

 

-47-

Section 14.11

Severability

 

-47-

Section 14.12

Exhibits

 

-47-

Section 14.13

Prevailing Party

 

-47-

 

-iii-

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 14.14

No Recording

 

-47-

Section 14.15

No Other Parties

 

-47-

Section 14.16

Waiver of Trial by Jury

 

-48-

Section 14.17

Confidentiality

 

-48-

Section 14.18

Further Assurances

 

-50-

Section 14.19

Dividends after Closing

 

-50-

 

 

 

 

 

-iv-

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES:

 

 

 

 

 

 

 

Exhibit A

—

Description of 1221 Avenue of the Americas Property

 

Exhibit B-1

—

Description of 166 West 48th Street Property

 

Exhibit B-2

—

Description of 151West 48th Street Property

 

Exhibit C

—

Reference Balance Sheet

 

Exhibit D

—

Form Deposit Letter of Credit

 

Exhibit E-1

—

Form of MGH Estoppel Certificate

 

Exhibit E-2

—

Form of Tenant Estoppel Certificate

 

Exhibit F

—

Form of Manager’s Certificate

 

Exhibit G

—

Form of Seller’s Estoppel

 

Exhibit H

—

Form of Non-Imputation Affidavit

 

Exhibit I

—

Pre-Closing Balance Sheet

 

Exhibit J

—

Form of Restated Certificate of Incorporation

 

Exhibit K

—

Form of Amended Bylaws

 

Exhibit L

—

Form of Shareholders’ Agreement

 

Exhibit M

—

Form of First Amendment to Management Agreement

 

Exhibit N

—

Form of Third Amendment to RGI Lease

 

Exhibit O

—

Form of REIT Qualification Opinion

 

 

 

 

 

 

Schedule 3.3(j)

—

Permitted Investments

 

Schedule 4.1(a)

—

Interest Permitted Encumbrances

 

Schedule 5.6

—

Basic Company Agreements and Defaults

 

Schedule 5.14

—

Environmental Matters

 

Schedule 9.2(b)

—

Permitted Encumbrances

 

Schedule 9.2(f)

—

Required Consents

 

 

-v-

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

 

SHARE PURCHASE AGREEMENT, dated as of the 24th day of December, 2003 by and
between THE MCGRAW-HILL COMPANIES, INC., a New York corporation (the “Seller”),
having an address at 1221 Avenue of the Americas, New York, New York 10020 and
GREEN HILL ACQUISITION LLC, a Delaware limited liability company (“Purchaser”),
having an address at 420 Lexington Avenue, New York, New York  10170.

 

W I T N E S S E T H:

 

WHEREAS, Seller and Rockefeller Group International, Inc., a New York
corporation (“RGI”), are the sole shareholders of Rock-McGraw, Inc., a New York
corporation (the “Company”) with Seller owning nine hundred (900) shares (the
“Shares”) of the issued and outstanding capital stock of the Company;

 

WHEREAS, the Company is the (i) sole equity member of 1221 Avenue Holdings LLC,
a Delaware limited liability company (“Holdings”), which is the owner of certain
real property located in New York, New York known more particularly as 1221
Avenue of the Americas and more particularly described on Exhibit A attached
hereto and made a part hereof (such real property, together with the all
improvements situated thereon being hereinafter referred to as the “1221 Avenue
of the Americas Property”) and (ii) owner of all of the outstanding shares of
Brumas Pembroke Inc. (“BPI”) and Night Watch Realty Corp. (“NWRC”, and together
with BPI, the “Subsidiaries”) each of which owns real property located in New
York, New York known more particularly as 166 West 48th Street, New York, New
York (the “166 West 48th Street Property”) and 151 West 48th Street, New York,
New York (the “151 West 48th Street Property” and together with the 1221 Avenue
of the Americas Property and the 166 West 48th Street Property, the “Property”),
respectively, and more particularly described on Exhibits B-1 and B-2 hereto;
and

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the
shareholder interests held by Seller in the Company evidenced by the Shares
(such shareholder interests being referred to hereinafter as the “Company
Interests”) on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged by the parties hereto, such parties
do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

                                Section I.1             Definitions.  The
following terms shall have the following meanings:

 

“151 West 48th Street Property” shall have the meaning assigned thereto in the
Recitals hereto.

 

“166 West 48th Street Property” shall have the meaning assigned thereto in the
Recitals hereto.

 

“1221 Avenue of the Americas Property” shall have the meaning assigned thereto
in the Recitals hereto.

 

“Auditor” shall have the meaning assigned thereto in Section 4.3(c) hereof.

 

“Balance of the Purchase Price” shall have the meaning assigned thereto in
Section 2.2(c) hereof.

 

“Balance Sheet” shall mean either the Reference Balance Sheet, the Pre-Closing
Balance Sheet or the Closing Balance Sheet, as the case may be.

 

“Basic Agreement” means that certain Basic Agreement dated as of May 1, 1969
between Seller and Rockefeller Center, Inc. (predecessor in interest to RGI).

 

“Basic Company Agreements” shall have the meaning assigned thereto in Section
5.6 hereof.

 

“Broker” shall have the meaning assigned thereto in Article XI hereof.

 

“Business Day” shall have the meaning assigned thereto in Section 14.4 hereof.

 

-2-

--------------------------------------------------------------------------------


 

“Closing” shall have the meaning assigned thereto in Section 4.2 hereof.

 

“Closing Balance Sheet” means the balance sheet for the Company as of December
31, 2003 prepared in accordance with Section 4.3(b) hereof.

 

“Closing Certificate” shall have the meaning assigned thereto in Section 10.1(j)
hereof.

 

“Closing Date” shall have the meaning assigned thereto in Section 4.2 hereof.

 

“Closing Date Working Capital” shall have the meaning assigned thereto in
Section 4.3(b) hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning assigned thereto in the Recitals hereof.

 

“Company Debt” shall mean difference between (A) the sum of (i) the outstanding
principal balance of any indebtedness of the Company secured by a mortgage on
the Property and (ii) the outstanding principal balance of the E&P Distribution
Borrowing and (B) the amount of any cash and/or cash equivalents (which shall
include items identified as “CMA” and “Short Term Investments” on any Balance
Sheet of the Company) retained by the Company.

 

“Company Interests” shall have the meaning assigned thereto in the Recitals
hereto.

 

“Current Assets” shall mean the amount set forth as “current assets” on the
applicable Balance Sheet of the Company for the date at issue.

 

“Current Liabilities” shall mean the amount set forth as “current liabilities”
on the applicable Balance Sheet of the Company for the date at issue, and shall
include, for purposes of this Agreement, all liabilities of the Company as of
the date of such Balance Sheet which are (i) payable not more than one (1) year
from the date incurred, (ii) pursuant to written agreements entered into by the
Company, and (iii)

 

-3-

--------------------------------------------------------------------------------


 

incurred in connection with services which have been fully performed or rendered
to the Company or goods which have been delivered.

 

“Deposit” shall have the meaning assigned thereto in Section 2.2(a) hereof.

 

“Deposit Letter of Credit” shall have the meaning assigned thereto in Section
2.3 hereof.

 

“Determination Date” shall have the meaning assigned thereto in Section 4.3(c)
hereof.

 

“E&P Distribution Borrowing” shall mean any borrowing by the Company for the
purpose of paying all or a portion of the E&P Dividend or any amounts due under
any notes issued by the Company in payment of the E&P Dividend and such other
uses as the Company may determine.

 

“E&P Dividend” shall mean the dividend declared by the Company prior to the date
hereof to shareholders of record as of December 23, 2003 in the amount of
$230,000,000.

 

“Environmental Laws” means any existing federal, state or local law, ordinance,
rule or regulation which pertains to soil, water, air or any other aspect of the
environment, including health, industrial hygiene or environmental conditions,
Hazardous Materials, natural resources, pollution, or environmental safety with
respect to the Property including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, the Resource
Conservation and Recovery Act of 1976, the Clean Water Act, the Safe Water
Drinking Act, the Federal Water Pollution Control Act, the Hazardous Materials
Transportation Act, the Clean Air Act, the Federal Insecticide Fungicide &
Rodenticide Act, Emergency Planning and Community Right-To-Know Act,
Occupational Safety and Health Act, the Residential Lead-Based Paint Hazard
Reduction Act or any analogous state or local laws, any super-lien and/or
environmental clean-up statutes, any amendments thereto and the regulations
promulgated pursuant to such laws, and amendments to any of the foregoing.

 

“Escrow Agent” shall have the meaning assigned thereto in Section 3.1 hereof.

 

-4-

--------------------------------------------------------------------------------


 

“Estoppel Shortfall” shall have the meaning assigned thereto in Section 10.3
hereof.

 

“Existing Shareholders” shall mean Seller and RGI.

 

“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.  All financial statements and balance sheets to be
delivered in accordance with this Agreement shall be prepared in accordance with
GAAP.

 

“Governmental Authority” means any governmental, quasi-governmental, regulatory,
administrative or judicial agency, body or entity, foreign or domestic.

 

“Hazardous Materials” shall mean asbestos, urea formaldehyde insulation, lead,
petroleum products and any fraction thereof, mercury, oil, PCB’s, mold, toxic
mold, mycotoxins, fungus or any pathogen or other biological agent, manufactured
gas plant waste, or any other substances or materials which are regulated or
governed under the Environmental Laws.

 

“Holdings” shall have the meaning assigned thereto in the Recitals hereof.

 

“Indemnifying Party” shall have the meaning assigned thereto in Section 7.3
hereof.

 

“Informed Party” shall have the meaning assigned thereto in Section 14.17
hereof.

 

“Interest” shall have the meaning assigned thereto in Section 3.2(a) hereof.

 

“Interest Permitted Encumbrances” shall have the meaning assigned thereto in
Section 4.1(a) hereof.

 

“Interest Purchase Price” shall have the meaning assigned thereto in Section 2.2
hereof.

 

-5-

--------------------------------------------------------------------------------


 

“Law” means all federal, state or local laws, common laws, regulations, rules,
ordinances, orders, codes, licenses, permits, decrees and judgments of or by any
Governmental Authority.

 

“Liability Cap” shall have the meaning set forth in Section 7.6 hereof.

 

“Lien” means any lien, mortgage, pledge, security interest, option, charge,
restriction, easement, encumbrance claim, lease, right of first refusal,
preemptive right, transfer restriction under any agreement or any other
restriction or limitation whatsoever.

 

“Manager’s Certificate” shall mean a certificate (together with all schedules
and exhibits thereto) executed by the property manager of the Property, which
may be relied upon by Purchaser, in the form attached as Exhibit F.

 

“McGraw-Hill Lease” means the Lease dated March 27, 1998 between the Company and
The McGraw-Hill Companies, Inc., as the same may have been amended and/or
modified.

 

“McGraw Hill Premises” means the premises demised to Seller under the
McGraw-Hill Lease.

 

“MGH Estoppel” shall have the meaning assigned thereto in Section 10.1(d)
hereof.

 

“Order” shall have the meaning assigned thereto in Section 9.1(b) hereof.

 

“Permitted Assignee” shall have the meaning assigned thereto in Section  14.8
hereof.

 

“Permitted Encumbrances” shall mean, with respect to (a) the 1221 Avenue of the
Americas Property, those matters set forth on Schedule 9.2(b) attached hereto
relating to the 1221 Avenue of the Americas Property, (b) the 166 West 48th
Street Property, those matters set forth on Schedule 9.2(b) relating to the 166
West 48th Street Property and (c) the 151 West 48th Street Property, those
matters set forth on Schedule 9.2(b) relating to the 151 West 48th Street
Property.

 

“Permitted Investments” shall have the meaning assigned thereto in Section
3.3(j) hereof.

 

-6-

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.

 

“Pre-Closing Balance Sheet” means a projection of Working Capital of the Company
as of December 31, 2003 prepared by the Company (i) based off the most recent
balance sheet of the Company, to the extent one more recent than the Reference
Balance Sheet exists (but in any event in substantially the same form as the
Reference Balance Sheet), (ii) in accordance with GAAP, (iii) in a manner
consistent with manner of preparation of the Reference Balance Sheet of the
Company, and (iv) taking into account the E&P Distribution Borrowing and the E&P
Dividend prior to Closing.

 

“Pre-Closing Working Capital” shall have the meaning assigned thereto in Section
4.3(a) hereof.

 

“Property” shall have the meaning assigned thereto in the Recitals hereto.

 

“Purchaser” shall have the meaning assigned thereto in the Preamble  hereof.

 

“Purchaser’s Advisors” shall have the meaning assigned thereto in Section 8.2
hereof.

 

“Purchaser’s Closing Documents” shall have the meaning assigned thereto in
Section 10.2 hereof.

 

“Purchaser Indemnified Party” shall have the meaning assigned thereto in Section
7.1(a) hereof.

 

“Purchaser Warranty Claim Termination Date” shall have the meaning assigned
thereto in Section 7.1(c) hereof.

 

“Reference Balance Sheet” means the September 30, 2003 balance sheet of the
Company annexed hereto as Exhibit C.

 

“REIT Condition” shall mean that (i) there has been no passage after the date
hereof, but prior to December 29, 2003 (or December 31, 2003, if the
circumstances described in subclause (ii) of the definition of REIT Condition
are in effect on December

 

-7-

--------------------------------------------------------------------------------


 

29, 2003) of legislation that would prohibit the Company from becoming a REIT
effective as of January 1, 2004 or maintaining its REIT status thereafter, nor
has any legislation, rules or regulations been approved by the House Ways and
Means Committee or the Senate Finance Committee after the date hereof but prior
to December 29, 2003 (or December 31, 2003, if the circumstances described in
subclause (ii) of the definition of REIT Condition are in effect on December 29,
2003) that would prohibit “closely held” or “private” REITS which would have the
effect of prohibiting the Company from becoming a REIT effective as of January
1, 2004 or maintaining its REIT status thereafter, as contemplated herein, and
(ii) none of the House, the Senate, the House Ways and Means Committee or the
Senate Finance Committee is in session on December 29, 2003 or has announced
that it (or any of them) will be in session on any of December 29, 2003,
December 30, 2003 or December 31, 2003.

 

“Representatives” shall have the meaning assigned thereto in Section 14.17
hereof.

 

“Revenues” shall mean all revenues of the Company from all sources, including,
without limitation, from the proceeds of operations, leasing, financing and
payments on construction warranties and guarantees.

 

“RGI” shall have the meaning assigned thereto in the Recitals hereto.

 

“Seller” shall have the meaning assigned thereto in the Preamble hereof.

 

“Seller Estoppels” shall have the meaning assigned thereto in Section 10.3
hereof.

 

“Seller’s Closing Documents” shall have the meaning assigned thereto in Section
10.1 hereof.

 

“Seller Indemnified Party” shall have the meaning assigned thereto in Section
7.1(b) hereof.

 

“Seller Warranty Claim Termination Date” shall have the meaning assigned thereto
in Section 7.1(c) hereof.

 

“Shares” shall have the meaning assigned thereto in the Recitals hereto.

 

-8-

--------------------------------------------------------------------------------


 

“Subsidiaries” shall have the meaning assigned thereto in the Recitals hereto.

 

“Target Working Capital Amount” shall mean $16,600,000.

 

“Tenant Estoppels” shall have the meaning assigned thereto in Section 10.3
hereof.

 

“Violations” shall have the meaning assigned thereto in Section 4.1(b)  hereof.

“Warranty Claim” shall have the meaning assigned thereto in Section 7.2 hereof.

 

“Working Capital” means, as of the date of any Balance Sheet (including, but not
limited to, the Pre-Closing Balance Sheet) of the Company certified by Seller as
being accurate to the knowledge of Seller, the sum of (i) an amount equal to the
difference between (x) Current Assets and (y) Current Liabilities (other than
liabilities attributable to any indebtedness for borrowed money including,
without limitation, (a) indebtedness of the Company secured by a mortgage on the
Property and (b) the E&P Distribution Borrowing), plus (ii) all unbudgeted
capital expenditures made by the Company from and after the date hereof, all as
more particularly shown on any such Balance Sheet of the Company.

 

 

ARTICLE II

 

PURCHASE AND SALE OF SHARES

 

                                Section II.1            Agreement to Purchase
and Sell.  Subject to the terms and conditions hereinafter set forth, Seller, in
consideration of the payment of the Interest Purchase Price and the performance
by Purchaser of the agreements of Purchaser herein contained, agrees to sell,
assign and convey to Purchaser, and Purchaser, in consider­ation of the
performance of the agreements of Seller and in reliance upon the representations
and warranties of Seller herein contained, agrees to buy and pay for, the
Company Interests.

 

                                Section II.2            Purchase Price.  The
purchase price for the Company Interests (the “Interest Purchase Price”) shall
be FOUR HUNDRED FIFTY MILLION

 

-9-

--------------------------------------------------------------------------------


 

DOLLARS ($450,000,000), subject to adjustment in accordance with Section 4.3
hereof.  The Interest Purchase Price shall be payable as follows:

 

(1)           a cash deposit in the amount of FORTY FIVE MILLION DOLLARS
($45,000,000) (the “Deposit”) delivered into escrow pursuant to the provisions
of Section 3.1 hereof; and

 

(2)           an amount equal to the Interest Purchase Price less the Deposit
(the “Balance of the Purchase Price”) payable by wire transfer of immediately
available funds to such financial institutions as may be designated by Seller,
on the Closing of the transactions contemplated hereby.

 

                                Section II.3            Deposit Letter of
Credit.  In lieu of a cash Deposit, Purchaser may deliver to Escrow Agent a
clean, unconditional and irrevocable letter of credit having a term of not less
than one (1) year (a “Deposit Letter of Credit”), naming Seller as the
beneficiary, in the form attached hereto as Exhibit D, issued by Fleet Bank, NA
or any other bank which is reasonably acceptable to Seller.  If Purchaser
delivers cash for the Deposit, Purchaser may thereafter substitute a letter of
credit for all, but not for part of, such cash deposit.  If at Closing the
Deposit consists of a Deposit Letter of Credit, then at Closing (i) Purchaser
shall wire transfer to Seller, in addition to the wire transfers set forth in
Section 2.2(b) above, the full amount of the Deposit, (ii) such amount shall be
delivered to Seller, (iii) Escrow Agent shall return to Purchaser such Deposit
Letter of Credit, undrawn and (iv) Seller shall, upon request by Purchaser,
deliver a letter releasing Purchaser from its obligations with respect to the
Deposit Letter of Credit and relinquishing all of Seller’s rights to such
Deposit Letter of Credit.

 

 

 

ARTICLE III

 

DEPOSIT

 

Section 1.2             Deposit.  Concurrently with the execution of this
Agreement, and as a condition precedent to the effectiveness of this Agreement,
Purchaser shall deposit with Skadden, Arps, Slate, Meagher & Flom LLP (the
“Escrow Agent”) the Deposit, the receipt of which is hereby acknowledged by
Escrow Agent’s execution hereof.  The Deposit and Interest accrued thereon shall
be held in escrow, and not in trust, by the Escrow Agent in an interest bearing
account pursuant to the terms and conditions contained herein.

 

-10-

--------------------------------------------------------------------------------


 

                                Section III.4           Application of Deposit.

 

(1)           If the Closing occurs as contemplated hereunder, then the Deposit
shall be paid to Seller and the interest on the Deposit (“Interest”), if any,
shall be paid or credited to the Purchaser.

 

(2)           In the event that the Closing does not occur for any reason,  the
Deposit and all Interest shall be paid to and retained by the party entitled
thereto pursuant to this Agreement.

 

(3)           Until such time that the Deposit and Interest are released
pursuant to this Section 3.2, Purchaser shall be considered the owner of the
Deposit and Interest for tax purposes.

 

(4)           If either party makes a demand upon the Escrow Agent for delivery
of the Deposit and/or Interest, the Escrow Agent shall promptly give notice to
the other party of such demand.  If a notice of objection to the proposed
payment is not received from the other party within seven (7) Business Days
after receipt by such other party of the notice from the Escrow Agent, the
Escrow Agent is hereby authorized and instructed to deliver the Deposit and all
Interest to the party who made the demand.  If the Escrow Agent receives a
notice of objection within said seven (7) Business Day period, then the Escrow
Agent shall deliver a copy of such objection letter to the other party and shall
have the right, at its option, to either (i) continue to hold the Deposit and
thereafter pay it to the party entitled thereto when the Escrow Agent receives
(a) a notice from the objecting party withdrawing the objection, (b) a notice
signed by both parties directing disposition of the Deposit and Interest or (c)
a final judgment or order of a court of competent jurisdiction or (ii) deposit
the same with a court of competent jurisdiction in the State of New York, and
Escrow Agent shall rely upon the decision of such court or a written statement
executed by both Seller and Purchaser setting forth how the Deposit and Interest
should be released.

 

(5)           If Purchaser elects to deliver the Deposit Letter of Credit in
lieu of a cash Deposit pursuant to Section 2.3 hereof, then in any instance
under this Agreement where the Deposit is to be paid (a) to Seller, Escrow Agent
shall deliver the Deposit Letter of Credit to Seller upon demand and Seller
shall be entitled to draw upon the Deposit Letter of Credit or (b) to Purchaser,
Escrow Agent shall return the Deposit Letter of Credit to Purchaser.

 

-11-

--------------------------------------------------------------------------------


 

(6)           If the Deposit Letter of Credit has not been renewed or replaced
within thirty (30) days prior to its expiry, Escrow Agent, without notice to
Purchaser, shall deliver the Deposit Letter of Credit to Seller and Seller shall
be entitled to draw the Deposit Letter of Credit and return the proceeds thereof
to Escrow Agent to hold as a cash Deposit in accordance with this Agreement.

 

                                Section III.5           Escrow Agent.  The
parties further agree that:

 

(7)           The Escrow Agent is executing this Agreement to acknowledge the
Escrow Agent’s responsibilities hereunder, which may be modified only by a
written amendment signed by all of the parties.  Any amendment to this Agreement
that is not signed by the Escrow Agent shall be effective as to the parties
thereto, but shall not be binding on the Escrow Agent to the extent the same
modifies the duties or responsibilities of the Escrow Agent.  Escrow Agent shall
accept the Deposit with the understanding of the parties that Escrow Agent is
not a party to this Agreement except to the extent of its specific
responsibilities hereunder, and does not assume or have any liability for the
performance or non-performance of Purchaser or Seller hereunder to either of
them.

 

(8)           The Escrow Agent shall be protected in relying upon the accuracy,
acting in reliance upon the contents, and assuming the genuineness of any
notice, demand, certificate, signature, instrument or other document which is
given to the Escrow Agent without verifying the truth or accuracy of any such
notice, demand, certificate, signature, instrument or other document.

 

(9)           The Escrow Agent shall not be bound in any way by any other
agreement or understanding between the parties hereto, whether or not the Escrow
Agent has knowledge thereof or consents thereto unless such consent is given in
writing.

 

(10)         The Escrow Agent’s sole duties and responsibilities shall be to
hold and disburse the Deposit and Interest accrued thereon in accordance with
this Agreement.

 

(11)         The Escrow Agent shall not be liable for any action taken or
omitted by the Escrow Agent in good faith and believed by the Escrow Agent to be
authorized or within its rights or powers conferred upon it by this Agreement,
except for damage caused by the gross negligence or wilful misconduct of the
Escrow Agent.

 

-12-

--------------------------------------------------------------------------------


 

(12)         Upon the disbursement of the Deposit and Interest accrued thereon
in accordance with this Agreement, the Escrow Agent shall be relieved and
released from any liability under this Agreement.

 

(13)         The Escrow Agent may resign at any time upon at least ten (10) days
prior written notice to the parties hereto.  If, prior to the effective date of
such resignation, the parties hereto shall all have approved, in writing, a
successor escrow agent, then upon the resignation of the Escrow Agent, the
Escrow Agent shall deliver the Deposit and Interest accrued thereon to such
successor escrow agent.  From and after such resignation and the delivery of the
Deposit and Interest accrued thereon to such successor escrow agent, the Escrow
Agent shall be fully relieved of all of its duties, responsibilities and
obligations under this Agreement, all of which duties, responsibilities and
obligations shall be performed by the appointed successor escrow agent.  If for
any reason the parties hereto shall not approve a successor escrow agent within
such period, the Escrow Agent may bring any appropriate action or proceeding for
leave to deposit the Deposit and Interest accrued thereon with a court of
competent jurisdiction, pending the approval of a successor escrow agent, and
upon such deposit the Escrow Agent shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, provided, that the Escrow
Agent shall continue to act as escrow agent hereunder and hold the Deposit and
Interest in escrow in accordance with the terms and conditions contained herein
until the parties shall approve a successor escrow agent in writing or the
Deposit and Interest is deposited with a court of competent jurisdiction in
accordance with the terms hereof.

 

(14)         Seller and Purchaser hereby agree to, jointly and severally,
indemnify, defend and hold the Escrow Agent harmless from and against any
liabilities, damages, losses, costs or expenses incurred by, or claims or
charges made against, the Escrow Agent (including reasonable attorneys’ fees,
expenses and court costs) by reason of the Escrow Agent’s acting or failing to
act in connection with any of the matters contemplated by this Agreement or in
carrying out the terms of this Agreement, except as a result of the Escrow
Agent’s gross negligence or willful misconduct.

 

(15)         In the event that a dispute shall arise in connection with this
Agreement, or as to the rights of any of the parties in and to, or the
disposition of, the Deposit, the Escrow Agent shall have the right to (w) hold
and retain all or any part of the Deposit until such dispute is settled or
finally determined by litigation, arbitration or otherwise, or (x) deposit the
Deposit in an appropriate court of law, following which the Escrow Agent shall
thereby and thereafter be relieved and released from any liability or obligation
under this Agreement, or (y) institute an action in interpleader or other

 

-13-

--------------------------------------------------------------------------------


 

similar action permitted by stakeholders in the State of New York, or (z)
interplead any of the parties in any action or proceeding which may be brought
to determine the rights of the parties to all or any part of the Deposit.

 

(16)         The Escrow Agent shall invest the Deposit in the investments
described in Schedule 3.3(j) attached hereto (“Permitted Investments”).  The
Escrow Agent shall not have any liability or obligation for loss of all or any
portion of the Deposit by reason of the insolvency or failure of the institution
of depository with whom the escrow account is maintained.

 

(17)         It is acknowledged by the parties hereto that Escrow Agent, in its
capacity as a law firm, has been representing Seller in connection with this
Agreement and the transaction referred to herein.  Purchaser agrees that,
notwithstanding Escrow Agent’s functions under this Agreement, Escrow Agent may,
in its capacity as a law firm, represent Seller in connection with any dispute
between Seller and Purchaser (and notwithstanding that Escrow Agent may be a
party to that dispute and may, in Escrow Agent’s capacity as a law firm,
represent itself) with respect to the Deposit, this Agreement and the
transaction contemplated hereby.

 

 

ARTICLE IV

 

TITLE; CLOSING

 

                                Section IV.1           Title to Company
Interests and Property.

 

(18)         On the Closing Date, Seller shall transfer the Company Interests to
Purchaser free and clear of all Liens and encumbrances except for those matters
set forth on Schedule 4.1(a) attached hereto and made a part hereof (the
“Interest Permitted Encumbrances”).

 

(19)         Seller shall not, with respect to the Property, have any obligation
to, or cause the Company to, cure any violations of law or municipal ordinances,
orders or requirements, whether or not notices are now or hereafter noted in or
issued by the departments of buildings, fire, labor, health or other federal,
state, county, municipal or other departments and governmental agencies having
jurisdiction against or affecting the Property (collectively, the
“Violations”).  Subject to Section 9.2 of this Agreement, Seller does not agree
to undertake, and nothing herein contained shall be construed to require Seller
to undertake, any action or proceeding or otherwise to

 

-14-

--------------------------------------------------------------------------------


 

incur any expense whatsoever to render title to the Property either acceptable
to Purchaser or insurable.

 

                                Section IV.2           Closing Date.  The
consummation of the transactions contemplated hereby (the “Closing”) shall take
place at 10:00 A.M. on December 29, 2003 or such other date to which counsel for
Seller and Purchaser shall mutually agree (the “Closing Date”).  The closing
shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
located at 4 Times Square, New York, New York 10036.  Seller and Purchaser agree
to meet on December 28, 2003 at such offices for a pre-closing of the
transactions contemplated hereby.  TIME SHALL BE OF THE ESSENCE AS OF DECEMBER
30, 2003.

 

                                Section IV.3           Purchase Price
Adjustments.

 

(20)         Seller and Purchaser hereby agree that the Interest Purchase Price
shall be (i) increased (or decreased if the amount in clause (a)(i) hereof is a
negative number) by an amount equal to the product of (a) the excess of Working
Capital stated in the Pre-Closing Balance Sheet (the “Pre-Closing Working
Capital”), which is attached hereto as Exhibit I, over the Target Working
Capital Amount, and (b) forty-five percent (45%), and (ii) decreased by an
amount equal to the product of (a) the Company Debt as of the Closing Date, and
(b) forty-five percent (45%).  To the extent within the possession of Seller,
Purchaser shall be provided with copies of, or access to, all books, records,
employees and other materials and matters of the Company and the Property as
Purchaser determines is reasonably necessary for its review of the Pre-Closing
Balance Sheet.

 

(21)         As soon as reasonably practicable following the Closing Date, but
in no event later than September 30, 2004, (i) Purchaser shall use reasonable
efforts to cause the Company to prepare and deliver to Seller the Closing
Balance Sheet and (ii) Purchaser shall prepare and deliver to Seller a
calculation of Working Capital of the Company as of December 31, 2003 (“Closing
Date Working Capital”).  The Closing Balance Sheet shall (i) be prepared on a
basis consistent with the Reference Balance Sheet, and (ii) reflect accounting
entries determined in accordance with GAAP.  Seller and Purchaser each shall
bear its own expenses in the review of the Closing Balance Sheet.  To the extent
same is within the possession of Purchaser, Purchaser shall provide Seller with
such access to the books, records, employees and other matters of the Company as
Seller determines is reasonably necessary for its review of the Closing Balance
Sheet.

 

-15-

--------------------------------------------------------------------------------


 

(22)         Upon delivery of the Closing Balance Sheet, Purchaser will provide
Seller reasonable access to any of Purchaser’s records not otherwise available
to Seller as a result of the transactions contemplated by this Agreement, to the
extent reasonably related solely to Seller’s evaluation of the Closing Balance
Sheet and the calculation of Closing Date Working Capital.  If Seller shall
disagree with the calculation of Closing Date Working Capital or any element of
the Closing Balance Sheet relevant thereto, it shall, within thirty (30)
Business Days after its receipt of the Closing Balance Sheet, notify Purchaser
of such disagreement in writing, setting forth in detail the particulars of such
disagreement.  In the event that Seller does not provide such notice of
disagreement within such thirty (30) Business Day period, Seller shall be deemed
to have accepted the Closing Balance Sheet and the calculation of the Closing
Date Working Capital delivered by Purchaser, which shall be final, binding and
conclusive for purposes of this Agreement and not subject to any further
recourse by Seller .  In the event any such notice of disagreement is timely
provided, Purchaser and Seller, in conjunction with their respective independent
accounting firms, shall use reasonable best efforts for a period of ten (10)
Business Days (or such longer period as they may mutually agree) to resolve any
disagreements with respect to the calculation of Closing Date Working Capital. 
If, at the end of such period, they are unable to resolve such disagreements,
then Seller and Purchaser agree that Ernst & Young LLP (the “Auditor”) shall be
empowered to resolve any remaining disagreements.  Purchaser and Seller agree to
use commercially reasonable efforts to cause the Auditor to determine as
promptly as practicable whether the Closing Balance Sheet was prepared in
accordance with the standards set forth in this Agreement and, only with respect
to the disagreements submitted to the Auditor, whether and to what extent (if
any) Closing Date Working Capital requires adjustment.  Purchaser and Seller
agree to use commercially reasonable efforts to cause the Auditor to promptly
deliver to Purchaser and Seller its determination in writing, which
determination shall be made subject to the definitions and principles set forth
in this Agreement, and shall be (i) consistent with either the position of
Seller or Purchaser or (ii) between the positions of Seller and Purchaser.  The
fees and expenses of the Auditor shall be paid one-half by Purchaser and
one-half by Seller.  The determination of the Auditor shall be final, binding
and conclusive for purposes of this Agreement and not subject to any further
recourse by Purchaser or Seller under any provision hereof.  The date on which
Closing Date Working Capital is finally determined in accordance with this
Section 4.3(c) is hereinafter referred to as the “Determination Date.”

 

(23)         Subject to subsections (e) and (f) below, in the event that Closing
Date Working Capital, as finally determined pursuant to Section 4.3(c) above,
exceeds the Pre-Closing Working Capital, then Purchaser shall pay to Seller an
amount

 

-16-

--------------------------------------------------------------------------------


 

equal to 45% of the amount by which Closing Date Working Capital, as finally
determined, exceeds the Pre-Closing Working Capital.  Subject to subsections (e)
and (f) below, in the event that the Pre-Closing Working Capital exceeds the
Closing Date Working Capital, as finally determined pursuant to Section 4.3(c)
above, then Seller shall pay to Purchaser an amount equal to 45% of the amount
by which the Pre-Closing Working Capital exceeds the Closing Date Working
Capital, as finally determined.  All payments under this subsection (d) shall be
made within seven (7) Business Days of the Determination Date and shall be paid
in cash by wire transfer of immediately available funds.

 

(24)         Legal fees incurred on or prior to the Closing Date, and fees
payable by the Company to Ernst & Young in connection with the E&P Dividend and
the examination of the REIT consequences of certain relationships between the
Company and RGI and certain parties related to RGI, that are chargeable to the
Company on account of the transactions contemplated by this Agreement, whether
billed to the Company or charged through to the Company by RGI, and which fees
are presently estimated to be $350,000, shall be: (i) excluded from Current
Liabilities for all purposes of Section 4.3 (except as provided in subparagraph
(ii) hereof) and (ii) shall be included in Current Liabilities for purposes of
Closing Date Working Capital under Section 4.3(d) hereof.

 

(25)         Any increase required under GAAP in Income Taxes Payable (as shown
on the Reference Balance Sheet) by the Company at December 31, 2003 in excess of
$1,500,000, that is attributable to calendar year 2003 taxable income and that
is not offset by a debit to Deferred Income Taxes (as shown on the Reference
Balance Sheet), shall be considered a Current Liability for purposes of Closing
Date Working Capital under Section 4.3(d) hereof in the same manner as the fees
in subsection (e) above.  Except as provided herein, Income Taxes Payable shall
not be included in the Working Capital adjustment provided for in Section 4.3
hereof.

 

(26)         All adjustments pursuant to this Section 4.3 shall be made as if
the Closing had occurred on December 31, 2003 in accordance with the Balance
Sheet of the Company as of such date.  Any amounts payable under this Section
4.3 shall accrue interest thereon at a rate equal to five percent (5%) per annum
from the date that is 30 days after same is payable until the date such amounts
are paid in full.  Seller and Purchaser agree that the amounts payable under
this Section 4.3 shall not be subject to the limitations set forth in Section
7.6 hereof.

 

                                Section IV.4           Transfer Taxes.  Seller
shall pay the real property transfer

 

-17-

--------------------------------------------------------------------------------


 

tax, if any, imposed by Title 11 of Chapter 21 of the Administrative Code of the
City of New York and the real estate transfer tax, if any, imposed by Article 31
of the New York State Tax Law on the sale of the Company Interests as set forth
on the tax returns required by said statutes and the regulations issued pursuant
to the authority thereof.  The provisions of this Section 4.4 shall survive the
Closing.

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller hereby represents and warrants to Purchaser, for the purpose of inducing
Purchaser to enter into this Agreement and to proceed to the Closing, that on
the date hereof and as of the Closing Date:

 

                                Section V.1            Organization;
Authorization; Etc.  Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of New York and every other
jurisdiction in which it does business, is not a “foreign person” under Section
1445 of the Code, and has been duly authorized by all necessary and appropriate
action to enter into this Agreement and the transactions contemplated by this
Agreement, to own, lease and operate its properties, including the Shares, and
conduct its business as it is currently being conducted and to cause the
consummation of the transactions contemplated herein, and the individuals
executing this Agreement on behalf of Seller have been duly authorized by all
necessary and appropriate action on behalf of Seller.  When executed and
delivered by Seller, this Agreement will constitute valid and legally binding
obligations of Seller, enforceable against Seller in accordance with its terms. 
Seller has provided Purchaser true and complete copies of the organizational and
similar governing documents, the stock books, stock transfer records and minutes
of meetings of the board of directors and shareholders of the Company and each
of the Subsidiaries, and all written consents in lieu thereof, since October 1,
1997 to the extent in the possession of Seller.

 

                                Section V.2            No Conflict.  Neither the
execution nor the delivery of this Agreement nor the consummation of the
transactions contemplated hereby nor fulfillment of or compliance with the terms
and conditions hereof (A) conflict with or will result in a breach of any of the
terms, conditions or provisions (or give rise to any termination, cancellation,
acceleration or modification) of (i) the organizational and similar governing
documents of the Seller or the Company or (ii) any agreement, order, judgment,
decree, arbitration award, statute, regulation or instrument to which Seller or

 

-18-

--------------------------------------------------------------------------------


 

the Company or either of the Subsidiaries is a party or by which it is bound, or
constitutes or will constitute a breach, violation or default under any of the
foregoing, (B) require any permit, authorization, consent of or filing with or
notification to any Governmental Authority by Seller or the Company or either of
the Subsidiaries or violate any Law of any Governmental Authority applicable to
Seller or the  Company or either of the Subsidiaries or (C) to Seller’s
knowledge, violate, conflict with, result in the breach or termination of,
constitute a default under, accelerate the performance required by, or result in
the creation of any Lien, or other charge upon any of the assets or properties
of the Company or either of the Subsidiaries pursuant to any agreement,
commitment or instrument to which the Company or either of the Subsidiaries is a
party or by which the Company or either of the Subsidiaries or any of its assets
or properties, including, without limitation, the Property, is or are bound.

 

                                Section V.3            Taxes.

 

(27)         No federal, state or local taxing authority has asserted in writing
any tax deficiency, Lien, interest or penalty or other assessment against the
Company Interests which has not been paid which reasonably may be expected to
result in a tax deficiency, Lien, interest, penalty or other assessment against
the Company Interests or, to Seller’s knowledge, the Property or the Company or
either of the Subsidiaries and there is no pending audit or inquiry from any
federal, state or local tax authority relating to Seller which reasonably may be
expected to result in a tax deficiency, Lien, interest, penalty or other
assessment against the Company Interests or, to Seller’s knowledge, the Property
or the Company or either of the Subsidiaries.  To Seller’s knowledge, the
amounts accrued for taxes (other than deferred taxes) in the Company’s and each
of the Subsidiaries’ financial statements are sufficient for the payment of all
taxes of the Company and each of the Subsidiaries, whether or not disputed,
which are properly accruable on the results of operations through the date of
such statements.

 

(28)         To Seller’s knowledge, the Company and each of the Subsidiaries has
prepared and filed with the appropriate taxing authorities all tax returns
(including, without limitation, all information returns) required to be filed on
or prior to the date hereof and all such tax returns are true, correct and
complete in all material respects; the Company and each of the Subsidiaries has
paid all taxes, if any, shown to be due on such returns; no waiver or extension
is in effect with respect to the filing of any tax return or the payment of any
tax by the Company or either of the Subsidiaries.

 

                                Section V.4            Orders, Claims or
Judgements.  No action, suit, claim,

 

-19-

--------------------------------------------------------------------------------


 

investigation or proceeding, whether legal or administrative or in mediation or
arbitration or otherwise, is pending or, to the  knowledge of Seller,
threatened, at law or in equity, by, against, or relating to Seller or the
Company or either of the Subsidiaries which, if determined adversely to Seller
or the Company or either of the Subsidiaries, could reasonably be expected to
interfere in any material respect with the ability of Seller to perform its
obligations pursuant to this Agreement or materially and adversely affect the
value of the Company Interests or the Property, and Seller has no knowledge of
any facts that would give rise to any action, suit, claim, investigation or
proceeding.  There are no judgments, decrees or orders entered or any suit or
proceeding pending or, to Seller’s knowledge, threatened in writing against
Seller or the Company or either of the Subsidiaries which, if determined
adversely to Seller or the Company or either of the Subsidiaries, could
reasonably be expected to restrain, prohibit, invalidate, set aside, rescind,
prevent, make unlawful or otherwise interfere in any material respect with the
execution, delivery or consummation of the transactions contemplated under this
Agreement or materially and adversely affect the value of the Company Interests
or the Property and Seller is not aware of any facts that would give rise to any
such judgment, decree, order or suit.

 

                                Section V.5            Insolvency.

 

(29)         Seller is not presently insolvent, will not be rendered insolvent
by the sale of the Shares and has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition in bankruptcy or suffered the filing of any
involuntary petition by any of its creditors, suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets,
suffered the attachment or other judicial seizure of all, or substantially all,
of its assets, admitted in writing its inability to pay its debts as they come
due or made an offer of settlement, extension or composition to its creditors
generally.  Immediately after giving effect to the consummation of the sale of
the Shares: (i) Seller will be able to pay its liabilities as they become due in
the usual course of its business; (ii) Seller will not have unreasonably small
capital with which to conduct its present or proposed business; (iii) Seller
will have assets (calculated at fair market value) that exceed its liabilities;
and (iv) taking into account all pending and threatened litigation, final
judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgements promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller.

 

-20-

--------------------------------------------------------------------------------


 

(30)         The Company is not presently insolvent and has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition in bankruptcy or
suffered the filing of any involuntary petition by any of its creditors,
suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets, suffered the attachment or other judicial
seizure of all, or substantially all, of its assets, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.

 

                                Section V.6            The Basic Company
Agreements.  Seller, and to Seller’s knowledge, the Company and each of the
Subsidiaries is not in violation of any of the provisions of any of the
agreements set forth in Schedule 5.6 attached hereto (the “Basic Company
Agreements”).  Seller has not received any notice since October 1, 1997 alleging
any violation by Seller of any of the Basic Company Agreements, and Seller has
not received any notice alleging any violation by Seller of any of the Basic
Agreements which has not been withdrawn or cured.  Seller has not delivered or
caused to be delivered any notice since October 1, 1997 alleging any violation
by RGI of any of the Basic Company Agreements and Seller has not delivered or
caused to be delivered any notice alleging any violation by RGI of any of the
Basic Company Agreements which has not been withdrawn or cured.  To the best of
Seller’s knowledge, there is no event, which with the passage of time or giving
of notice, would constitute a violation by Seller of any material provisions of
any of the Basic Company Agreements.  To the best of Seller’s knowledge, and
except as set forth in Schedule 5.6 attached hereto, RGI is not in violation of
any of the provisions of the Basic Company Agreements, and there is no event,
which with the passage of time or giving of notice, would constitute a violation
by RGI of the material provisions of any of the Basic Company Agreements.  The
Basic Company Agreements are in full force and effect and have not been
modified, amended or otherwise supplemented except as indicated on Schedule 5.6
hereof.  The Basic Company Agreements represent the entire agreement between
Seller, RGI and the Company.  All of Seller’s obligations under Section 5 of the
Basic Agreement have been fully satisfied and there are no remaining contingent
liabilities or obligations of Seller thereunder.  Seller has delivered to
Purchaser a true and correct copy of each Basic Company Agreement.

 

                                Section V.7            Intentionally Omitted.

 

                                Section V.8            Company Organization. 
The Company is a corporation duly organized, validly existing and in good
standing under all applicable laws of the

 

-21-

--------------------------------------------------------------------------------


 

State of New York and such other states and jurisdictions where it does
business.  Each of the Subsidiaries is a corporation duly organized, validly
existing and in good standing under all applicable laws of the State of New York
and such other states and jurisdic­tions where it does business.  Holdings is a
limited liability company organized, validly existing and in good standing under
all applicable laws of the State of Delaware and all such other states and
jurisdictions where it does business.

 

                                Section V.9            Company Conduct of
Business.  To the best of Seller’s knowledge, the Company, Holdings and each of
the Subsidiaries has all permits necessary to conduct the business of the
Company, Holdings and each of the Subsidiar­ies and is not presently conducting,
and has not in the past conducted, any business other than ownership of the
Property and the Subsidiaries and activities related thereto.  To the best of
Seller’s knowledge, none of  the Company, Holdings or either of the Subsidiaries
owns any assets or is a party to any agreement for real property in a state
other than New York other than states where such party is qualified to do
business by the Secretary of State of such state.

 

                                Section V.10          Ownership and Possession
of Shares.

 

(31)         Seller is the record and beneficial owner of the Shares. The
certificates representing the Shares are now, since their issuance and at all
times during the term hereof shall be held by Seller or by a nominee or
custodian for the sole and exclusive benefit of Seller, free and clear of all
Liens whatsoever, except for (i) any Liens created by this Agreement, (ii) the
Lien created by the Basic Company Agree­ments, and (iii) Liens arising under the
Securities Act or any applicable state securities laws.  The Shares are not
subject to any proxy or any power of attorney except as described herein. 
Seller does not directly or indirectly own any other equity or debt securities
of the Company or either of the Subsidiaries.

 

(32)         The Company is the sole member of Holdings and is the sole owner of
all the capital stock of each of the Subsidiaries and of the 1221 Avenue of the
Americas Property, free and clear of all Liens except for Permitted
Encumbrances.  To Seller’s knowledge, BPI is the owner of the 166 West 48th
Street Property, free and clear of all Liens, except for Permitted
Encumbrances.  To Seller’s knowledge, NWRC is the owner of the 151 West 48th
Street Property, free and clear of all Liens, except for Permitted Encumbrances.

 

(33)         Seller has no rights, and no Affiliate of Seller has any rights,
appurtenant to the Company, Holdings, the Subsidiaries or the Property other

 

-22-

--------------------------------------------------------------------------------


 

than the Company Interests, the Basic Company Agreements and the McGraw-Hill
Lease.

 

                                Section V.11          Capitalization.  The
authorized capital stock of the Company consists of 2,000 shares of common
stock, par value $2.00 per share.  As of the date hereof, (a) 2,000 shares of
common stock are issued and outstanding and (b) to Seller’s knowledge, no shares
of common stock of the Company are owned by any Person other than Seller and
RGI.  All the Shares are duly authorized, validly issued, fully paid and
non-assessable.  Except as set forth in the Basic Company Agreements, as of the
date hereof, there are no existing options, warrants, calls, pre-emptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to the Shares or, to Seller’s knowledge, any other shares of
capital stock of the Company or either of the Subsidiaries or securities
convertible into or exercisable or exchangeable for the Shares or, to Seller’s
knowledge, any other shares of capital stock of the Company or either of the
Subsidiaries.  The Company does not own any capital stock or other equity
interest in any entity other than the Subsidiaries.

 

                                Section V.12          Pending Litigation.  To
Seller’s knowledge, there are no suits, actions, litigations, arbitrations,
governmental, administrative or other proceedings presently pending or, to
Seller’s knowledge, threatened in writing brought against the Company or the
Property and Seller has no knowledge of any facts that would give rise to any of
the above.

 

                                Section V.13          Options to Purchase. 
Except as set forth in the Basic Agreement, there are no recorded or, to the
best of Seller’s knowledge, unrecorded rights of first offer to purchase, rights
of first refusal to purchase, rights of negotiation, purchase options or similar
rights or contractually required rights or consents to transfer pertaining to
the Company Interests or the Property.

 

Section 1.3             Hazardous Materials.  To Seller’s knowledge, and other
than as disclosed to Purchaser on Schedule 5.14 attached hereto and made a part
hereof, (i) there are not present in, on or under the Property any Hazardous
Materials nor has the Property been used for the generation, transportation,
storage or discharge of any Hazardous Materials except for the use and storage
in the ordinary course of business and in full compliance with all Environmental
Laws; (ii) there are no environmental easements on the Property as described in
N.Y. Envir. Conserv. § 71-3601 or under any Environmental Law; (iii) there are
no deed restrictions relating to environmental conditions on the Property; (iv)
there are no environmental liens on the Property under any Environmental Law or
cleanup program; and (v) there is not any summons, citation,

 

-23-

--------------------------------------------------------------------------------


 

directive, notice of violation, letter, or other written communication, or
cleanup agreement, application, commitment or work plan requirement under a
voluntary or mandatory cleanup, brownfield or underground storage tank program
from the Federal Environmental Protection Agency, or any state, county or local
governmental authority, or any other agency or governmental board or entity
having jurisdiction over the Property that relate to  any environmental
condition of the Property or a  violation of any Environmental Laws which could
reasonably be expected to materially and adversely affect the value of the
Company Interests.  To Seller’s knowledge, there are no underground storage
tanks under or affecting any portion of the Property.

 

                                Section V.14          Condemnation.  There is no
pending or, to Seller’s knowledge, threatened condemnation, eminent domain or
similar proceeding affecting any portion of the Property.

 

                                Section V.15          McGraw-Hill Lease.  Seller
is the tenant under the McGraw-Hill Lease.  The McGraw-Hill Lease is in full
force and effect.  The McGraw Hill Lease has not been amended, modified or
otherwise supplemented except as set forth in the MGH Estoppel.  Except as set
forth in the MGH Estoppel, the McGraw-Hill Lease represents the entire agreement
between Seller and the Company with respect to the leasing and occupancy of the
McGraw-Hill Premises.  Seller has not assigned its interest in the McGraw-Hill
Lease nor has Seller entered into any sublease or other agreement with regard to
occupancy of any portion of the premises demised under the McGraw-Hill Lease
(other than the McGraw-Hill Lease itself) except as set forth in the MGH
Estoppel.  To Seller’s knowledge, there is no default by Seller or the Company
under the McGraw-Hill Lease, nor is there any event, which with the passage of
time or the giving of notice, would constitute a default by Seller or the
Company under the McGraw-Hill Lease.  Seller has not given or received any
written notices asserting that the Company or Seller is in default under the
McGraw-Hill Lease.  All of the obligations of the Company to be performed prior
to the date hereof under the McGraw-Hill Lease have been duly performed and
completed including, without limitation, any obligations of the Company to make
or to pay the Seller for any improvements, alterations or work done on the
McGraw-Hill Premises, and the improvements described in the McGraw-Hill Lease
have been constructed in accordance with the plans and specifications therefor
and have been accepted by Seller.

 

                                Section V.16          Financial Statements. 
With respect to the Company, true and complete copies of (A) the audited balance
sheet as of December 31, 2002, statement of income, and retained earnings and
statement of cash flows of the Company for the year ended December 31, 2002, and
the audited balance sheets, statements of

 

-24-

--------------------------------------------------------------------------------


 

income and retained earnings and statements of cash flows of the Company for the
years ended December 31, 1997, December 31, 1998, December 31, 1999, December
31, 2000, December 31, 2001 and December 31, 2002, including in each case the
notes thereto and (B) the Reference Balance Sheet, have been made available to
Purchaser.  No financial statements of any other Person other than the Company
and the Subsidiar­ies are required by GAAP to be included in the consolidated
financial statements of the Company.

 

Section 1.4             Capital Contributions.  Seller has no obligations to
contribute additional capital to the Company at this or at any time and no such
obligations are attached to the Shares.

 

                                Section V.17          Disclaimer as to
Subsidiaries. Purchaser acknowledges that except as expressly set forth herein,
Seller has not made any representations or warranties herein or otherwise with
respect to the existence of or business conducted by the Subsidiaries or any
property (real or personal) owned by them or any business activities engaged in
by any of such Subsidiaries.

 

                                Section V.18          Disclaimer as to
Representations. Purchaser acknowledges that except as expressly set forth
herein, Seller has not made any representations or warranties with respect to
the Shares, the Company, the existence of or business conducted by the Company
or any property (real or personal) owned by the Company or any business
activities engaged in by the Company.

 

                                Section V.19          Knowledge of Seller.  For
purposes of this Agreement and any document delivered at Closing, whenever the
phrases “to Seller’s knowledge”, “to the current, actual knowledge of Seller” or
the “knowledge” of Seller or words of similar import are used, they shall be
deemed to refer to the actual knowledge of Robert J. Bahash, Executive Vice
President and Chief Financial Officer and Michelle R. Ferguson, Senior Vice
President — Real Estate and Human Resources Services only, which such
individuals Seller represents are the individuals that have actual knowledge of
matters concerning the Company and the Property, and not any implied, imputed or
constructive knowledge of Robert J. Bahash and Michelle R. Ferguson or any other
party, without any independent investigation having been made or any implied
duty to investigate.

 

Section 1.5             Insurance. To Seller’s knowledge, (i) the Company
maintains insurance coverages that are customary for companies owning assets
similar to the assets of the Company, Holdings and each of the Subsidiaries
covering the

 

-25-

--------------------------------------------------------------------------------


 

Company, its officers and directors and the Property in all respects, (ii) the
insurance maintained by the Company and each of the Subsidiaries is adequate in
accordance with all applicable leases for portions of the Property, (iii) such
policies are in full force and effect, (iv) the Company, Holdings and each of
the Subsidiaries has not received any written notice of cancellation or
nonrenewal of any such insurance policy, and (v) there are no claims relating to
the Property or other assets of the Company, Holdings and each of the
Subsidiaries which are not covered by insurance or with respect to which any of
the Company’s and each of the Subsidiaries insurance providers has declined to
provide coverage.

 

                                Section V.20          No Undisclosed
Liabilities. To Seller’s knowledge, the Company and each of the Subsidiaries has
no liabilities, whether known or unknown, absolute, accrued, contingent or
otherwise, and no condition exists at the Property which could result in a
Violation, except as and to the extent set forth in the Balance Sheets included
in the Financial Statements or in the notes thereto.

 

                                Section V.21          Manager’s Certificate. To
Seller’s knowledge, the state of facts set forth in the Manager’s Certificate
(as hereinafter defined) are true, correct and complete in all material
respects.

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller, for the purpose of inducing
Seller to enter into this Agreement and proceed to the Closing, that:

 

                                Section VI.1           Organization;
Authorization; Etc.  Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has been (or by Closing shall be) duly authorized by all necessary and
appropriate action to enter into this Agreement and to cause the consummation of
the transactions contemplated herein, and the individuals executing this
Agreement on behalf of Purchaser have been duly authorized by all necessary and
appropriate action on behalf of Purchaser.  When executed and delivered by
Purchaser, this Agreement will constitute valid and legally binding obligations
of Purchaser, enforceable against Purchaser in accordance with its terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights

 

-26-

--------------------------------------------------------------------------------


 

generally and (b) the availability of the remedy of specific performance or
injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefor may be brought.

 

                                Section VI.2           No Conflict.  Neither the
execution nor the delivery of this Agreement nor the consummation of the
transactions contemplated hereby nor fulfillment of or compliance with the terms
and conditions hereof (A) conflict with or will result in a breach of any of the
terms, conditions or provisions of (i)  Purchaser’s organizational documents or
(ii) any agreement, order, judgment, decree, arbitration award, statute,
regulation or instrument to which Purchaser is a party or by which it is bound,
or constitutes or will constitute a breach, violation or default under any of
the foregoing, or (B) require any consent of or filing with or notification to
any Governmen­tal Authority by Purchaser or violate any Law of any Governmental
Authority applicable to Purchaser.

 

                                Section VI.3           No Orders, Etc.  No
action, suit, claim, investigation or proceeding, whether legal or
administrative or in mediation or arbitration or otherwise, is pending or, to
the knowledge of Purchaser, threatened, at law or in equity, by or against
Purchaser which, if determined adversely to Purchaser, could reasonably be
expected to interfere in any material respect with the ability of Purchaser to
perform its obligations pursuant to this Agreement.  There are no judgments,
decrees or orders entered or any suit or proceeding pending or threatened
against Purchaser which, if determined adversely to Purchaser, could reasonably
be expected to restrain, prohibit, invalidate, set aside, rescind, prevent, make
unlawful or otherwise interfere in any material respect with the execution,
delivery or consummation of the transactions contemplated under this Agreement.

 

                                Section VI.4           Insolvency.  Purchaser is
not presently insolvent, will not be rendered insolvent by the purchase of the
Shares and has not made a general assignment for the benefit of creditors, filed
any voluntary petition in bankruptcy or suffered the filing of any involuntary
petition in bankruptcy or suffered the filing of any involuntary petition by any
of its creditors, suffered the appointment of a receiver to take possession of
all, or substantially all, of its assets, suffered the attachment or other
judicial seizure of all, or substantially all, of its assets, admitted in
writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.

 

 

ARTICLE VII

 

-27-

--------------------------------------------------------------------------------


 

                                                                SURVIVAL OF
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; EXCLUSIVE REMEDIES

 

                                Section VII.1         Indemnification.

 

(1)           From and after the Closing Date, and subject to Sections 7.1(c)
and 7.6 hereof, Seller agrees to indemnify, protect, defend and hold harmless
the Purchaser and each principal, partner, member, director, officer, employee,
stockholder, agent and other representative of any of them (a “Purchaser
Indemnified Party”), from and against any and all losses, liabilities, suits,
damages, expense and claims (whether direct or indirect) asserted against,
imposed upon or incurred by any such Purchaser Indemnified Party by reason of or
resulting from (a) any representation or warranty by the Seller or fact set
forth in any representation of Seller, any of the Schedules relating to this
Agreement or any other Closing certificate or Closing document delivered by
Seller pursuant to this Agreement (including the Manager’s Certificate) not
having been true and correct on the date hereof and as of the Closing (without
giving effect to any qualifications or exceptions relating to the knowledge of
the Seller contained in clause (C) of Section 5.2, Section 5.3(a) or (b),
Section 5.6, Section 5.10, Section 5.11, Section 5.21, Section 5.23, and Section
5.24) or (b) the breach by Seller of any covenant or obligation of Seller in
this Agreement, including, without limitation, Seller’s obligation to pay any
taxes required to be paid by Seller under Section 4.4 hereof.

 

(2)           From and after the Closing Date, and subject to Section 7.1(c)
hereof, Purchaser shall indemnify and hold harmless the Seller, any Affiliate of
the Seller and any principal, partner, member, director, officer, employee,
agent or other representative of any of them (a “Seller Indemnified Party”),
from and against any and all losses actually incurred by any such Seller
Indemnified Party by reason of or resulting from (a) the breach of any
representation or warranty by the Purchaser or any Closing certificate or
Closing document delivered by Purchaser pursuant to this Agreement or (b) the
breach by Purchaser of any covenant or obligation of Purchaser in this
Agreement.

 

(3)           All representations and warranties of the Seller contained herein
or made pursuant hereto are given and shall survive until the date that is
twelve (12) calendar months after the Closing Date except as set forth below;
provided, however, that all representations and warranties of the Seller set
forth in Sections 5.10, 5.11 and/or 5.13 and all of Article XIV shall survive
the Closing until the expiration of the applicable statute of limitations.  The
date on which a given representation or

 

-28-

--------------------------------------------------------------------------------


 

warranty expires is referred to as the “Purchaser Warranty Claim Termination
Date” with respect to such representation or warranty.  The representations and
warranties of the Purchaser contained herein or made pursuant hereto shall
survive until the date that is twelve (12) calendar months after the Closing
Date (such relevant date being hereinafter referred to as the “Seller Warranty
Claim Termination Date”).

 

                                Section VII.2         Warranty Claims.  Subject
to Section 7.1(c), any claim by either the Seller or the Purchaser pursuant to
Section 7.1 with respect to a claimed breach by the other party of a
representation or warranty (a “Warranty Claim”) shall expire, if applicable, at
the relevant Purchaser Warranty Claim Termination Date or the Seller Warranty
Claim Termination Date, as applicable,  except with respect to Warranty Claims
with respect to which the party making any such claim hereunder has delivered
written notice of such claim to the other party.  If any written notice of claim
has been given by the Purchaser to the Seller prior to the relevant Warranty
Claim Termination Date or by the Seller prior to the relevant Warranty Claim
Termination Date, then the relevant representations, warranties and indemnities
shall survive the relevant Purchaser Warranty Claim Termination Date or the
Seller Warranty Claim Termination Date, as applicable, as to (but only as to)
such Warranty Claim, until such Warranty Claim has been finally resolved, it
being understood that the Purchaser or the Seller, as applicable, may update or
amend the Warranty Claim to include facts and circumstances that relate to such
claim but are only later discovered or quantified, but may not assert any new or
additional claims.  No Warranty Claim may be brought by the Purchaser or the
Seller if and to the extent that the matters giving rise to the Warranty Claim
were expressly disclosed in this Agreement.

 

                                Section VII.3         Indemnification Procedure.

 

(4)           As a condition to the indemnity obligations hereunder, the party
seeking indemnification shall notify the other party obligated to provide
indemnification (the “Indemnifying Party”) promptly after it obtains actual
knowledge of the claims, events or circumstances giving rise to its seeking
indemnification.  If such event involves any claim or the commencement of any
action or proceeding by a third person, the party seeking indemnification will
give such Indemnifying Party written notice of such claim or the commencement of
such action or proceeding.  Such notice shall be a condition precedent to any
liability of the Indemnifying Party hereunder.  Such Indemnifying Party shall
have a period of thirty (30) days within which to respond thereto.  If such
Indemnifying Party accepts responsibility or does not respond within such thirty
(30) day period, such Indemnifying Party shall be obligated to defend such
claim, action or proceeding, at its own expense and by counsel chosen by the

 

-29-

--------------------------------------------------------------------------------


 

Indemnifying Party and reasonably satisfactory to the party seeking
indemnification.  If such Indemnifying Party does respond within such thirty
(30) day period and rejects its indemnification obligation for such matter, in
whole or in part, or does not respond and does not comply with its obligations
under the preceding sentence, the party seeking indemnification shall be free to
pursue, without prejudice to any of its rights hereunder, such claims, rights,
defenses and remedies as may be available to such party under applicable law. 
If the Indemnifying Party has assumed its indemnification obligation, (i) the
party seeking indemnification agrees to cooperate fully with the Indemnifying
Party and its counsel in the defense against any such asserted liability and
shall have the right to participate at its own expense in the defense of such
asserted liability and (ii) any compromise of such asserted liability by the
Indemnifying Party shall require the prior written consent of the party seeking
indemnification unless such compromise includes a general release from liability
in favor of the party seeking indemnification with respect to the matters which
are the subject of such compromise; provided, however, that if the party seeking
indemnification unreasonably refuses its consent to a bona fide offer of
settlement which the Indemnifying Party wishes to accept, the party seeking
indemnification may continue to pursue such matter, free of any participation by
the Indemnifying Party, at the sole expense of the party seeking
indemnification.  In such event, the obligation of the Indemnifying Party to the
party seeking indemnification shall be equal to the lesser of (i) the amount of
the offer of settlement which the party seeking indemnification refused to
accept plus the costs and expenses of such party prior to and including the date
the Indemnifying Party notifies the party seeking indemnifica­tion of the offer
of settlement and (ii) the actual out-of-pocket amount the party seeking
indemnification is obligated to pay as a result of such party’s continuing to
pursue such matter.  An Indemnifying Party shall be entitled to recover from the
party seeking indemnification any additional expenses incurred by such
Indemnifying Party as a result of the decision of the party seeking
indemnification to pursue such matter.

 

(5)           In the event of a claim, action or proceeding against the Company
which gives rise to any claim hereunder, if the Indemnifying Party has no right
to defend the Company against such claim, action or proceeding, then the
Indemnifying Party and Indemnified Party shall cooperate in good faith to
mitigate any damages resulting from such claim, action or proceeding against the
Company.

 

                                Section VII.4         Sole Remedy.  The rights
provided in this Agreement shall be the sole and exclusive remedy for any breach
of or any inaccuracy in any of the representations and warranties of the Seller
or the Purchaser contained in this Agreement, the Schedules or any other
certificate or document delivered pursuant to this Agree­ment or otherwise
relating hereto or in respect hereof, and the Purchaser shall not

 

-30-

--------------------------------------------------------------------------------


 

assert any claim relating hereto or based hereon except by exercising its rights
under this Agreement other than claims for fraud or willful misconduct and for
the right to seek specific performance, injunctive relief or other equitable
remedies.

 

                                Section VII.5         Indemnification as
Adjustment to Interest Purchase Price.  Any indemnification payment made
pursuant to this Agreement shall be treated as an adjustment to the Interest
Purchase Price.

 

                                Section VII.6         Limitation of Liability. 
Notwithstanding anything to the contrary or inconsistent in this Agreement or in
any of the agreements, certificates or affidavits delivered by Seller pursuant
to this Agreement, (i) Seller shall have no liability for any losses, claims,
costs or expenses suffered or incurred by Purchaser as a result of the
inaccuracy of any of the representations or warranties of Seller set forth in
Article V hereof and/or under any of the schedules to this Agreement or any
agreements, certificates or affidavits delivered by Seller pursuant to this
Agreement (including the Manager’s Certificate) or for the breach of any
covenant contained herein or in any such agreements, certificates or affidavits
whether delivered on or prior to Closing, if (x) the same in the aggregate,
shall have a monetary value (or be in a monetary amount claimed) of less than
Twenty Five Thousand Dollars ($25,000) (the “Liability Floor”) or (y) Purchaser
or any Affiliate shall have had actual knowledge (it being agreed that the
actual knowledge of Purchaser for purposes of this clause (y) shall be limited
to the actual knowledge of Marc Holliday and Andrew Levine (and not any implied,
imputed or constructive knowledge of such individuals), without any independent
investigation having been made or any implied duty to investigate) of the matter
constituting or giving rise to such inaccuracy of any such representation or
warranty by Seller, and (ii) the aggregate liability of Seller arising pursuant
to or in connection with the inaccuracy of any of the representations or
warranties of Seller set forth in Article V hereof and/or under any of the
schedules to this Agreement or any agreements, certificates or affidavits
delivered by Seller pursuant to this Agreement (including the Manager’s
Certificate) or for the breach of any covenant contained herein or in any such
agreements, certificates or affidavits whether delivered on or prior to Closing,
shall not exceed Ten Million Dollars ($10,000,000) (the “Liability Cap”), in
addition to any reasonable attorneys’ fees and expenses payable by Seller to
Purchaser in connection with any legal action to recover on any such damage
claim, provided that Purchaser is the prevailing party in any such action;
provided, however, that if any claim for indemnification is based upon,
attributable to or results from a breach of the  representations and warranties
set forth in Section 5.10(a), Section 5.10(c), Section 5.11 (with respect to the
Shares only) or Section 5.13, or any covenant of Seller contained in Section
4.4, Section 14.17, Section 14.18, Section 14.19 or Article XI of this
Agreement, neither the Liability Cap nor the

 

-31-

--------------------------------------------------------------------------------


 

Liability Floor shall be applicable.  It is expressly understood by the parties
hereto that, except as otherwise set forth in this Agreement, Seller makes no
representations, pursuant to this Agreement or otherwise, and the Seller shall
not have any liability with respect to (i) the valuation of the Company
Interests, or (ii) any and all projections or estimates in connection with the
income or expenses of such Company Interests or Property.

 

                                Section VII.7         Survival.  The provisions
of this Article VII shall survive the Closing.

 

 

ARTICLE VIII

 

INTERIM COVENANTS

 

                                Section VIII.1        Seller’s Covenants. 
Except as expressly provided in this Agreement and except as may be consented to
in writing by Purchaser (such consent not to be unreasonably withheld or
delayed), Seller shall, and shall cause its representatives on the Com­pany’s
board of directors (including voting accordingly at meetings of the board of
directors) to, after the date hereof and prior to the Closing Date:

 

(6)           Use its reasonable efforts to cause the business of the Company to
be conducted substantially in the same manner as heretofore conducted and only
in the ordinary course.

 

(7)           Not approve of, consent to, join in or otherwise act to permit the
Company, Holdings or any of the Subsidiaries, other than as contemplated herein
to (i) amend its certificate of incorporation or by-laws or similar
organizational documents, (ii) issue, sell, transfer, pledge, dispose of or
encumber any shares of any class or series of its capital stock, or securities
convertible into or exchangeable or exercisable for, or options, warrants,
calls, commitments or rights of any kind to acquire, any shares of any class or
series of its capital stock, (iii) split, combine or reclassify any shares of
any class or series of its stock, or (iv) declare, make or pay any dividend or
other distribution, whether in cash, securities or other property, (v) redeem,
purchase or otherwise acquire directly or indirectly any shares of any class or
series of its capital stock, or any instrument or security which consists of or
includes a right to acquire such shares, (vi) sell, ground lease, assign,
transfer, convey or otherwise dispose of all or any portion of the Property,
(vii) fail to use its commercially reasonable efforts to renew any agreement or
contract, or default in any respect under any contract or agreement that is

 

-32-

--------------------------------------------------------------------------------


 

material to the Company or any of the Subsidiaries, (viii) engage in any
transactions with any of its affiliates, (ix) make any changes in its or their
accounting methods which would be required to be disclosed under GAAP, or (x)
file any voluntary, or consent to the filing of any involuntary, petition for
relief under title 11 of the United States Code or any successor statute or
under any reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law.

 

(8)           Use its reasonable efforts (only to the extent that the Seller has
any rights with respect to any of such activities or matters) to cause the
Company to not  (i) incur or assume any debt, (ii) modify the terms of any
indebtedness or other liability, and (iii) assume or guarantee the obligations
of any other Person.

 

(9)           Not approve of or consent to any matter over which Seller or its
representatives on the Com­pany’s board of directors shall have the right of
approval or consent pursuant to the terms of the Basic Agreement.

 

(10)         Not approve of, consent to, join in or otherwise act to permit the
Company to adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company.

 

(11)         Confer with Purchaser concerning operational matters of a material
nature and otherwise periodically report to Purchaser concerning the status of
the business, operations, and finances of the Com­pany and each of the
Subsidiaries.

 

(12)         Not approve of, consent to, join in or otherwise act to permit the
Company to enter into any agreement, contract, commitment or arrangement to do
any of the foregoing.

 

(13)         Not to pursue, market, solicit or negotiate for the sale,
assignment, pledge, hypothecation or other encumbrance of the Com­pany Interests
to any Person other than Purchaser.

 

(14)         Use its diligent efforts to take such action as may be required
under the Com­pany’s organizational and other governing documents and the Law to
cause the board of directors of the Com­pany to call a special meeting after the
Closing for the purpose of electing nominees of the Purchaser to be elected to
the board of directors at Closing.

 

-33-

--------------------------------------------------------------------------------


 

(15)         Use its reasonable efforts (only to the extent that the Seller has
any rights with respect to any such activities or matters) to cause the Company
to not terminate or replace any employees or consultants of the Company.

 

(16)         Use its reasonable efforts (only to the extent that the Seller has
any rights with respect to any such activities or matters) to cause the Company
to not file any litigation, arbitration demand or initiate any other formal
legal proceeding.

 

(17)         Use its reasonable efforts (only to the extent that the Seller has
any rights with respect to any such activities or matters) to cause the Company
to not take any action that could reasonably be expected to result in any
material adverse change in the operations or financial situation of the Company.

 

(18)         Not approve of, consent to, join in or otherwise act to permit the
Company, Holdings or any of the Subsidiaries to, merge or consolidate with any
other entity.

 

(19)         Not file and voluntary, or consent to the filing of any
involuntary, petition for relief under Title 11 of the United States Code or any
successor statute or under any reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law.

 

(20)         Remove, or cause to be removed, any Lien other than Interest
Permitted Encumbrances which affect the Shares.

 

                                Section VIII.2        Access and Investigation. 
Seller shall, and shall use diligent efforts to cause the Company to (i) provide
access to Purchaser and its representatives and prospective lenders and their
representatives (collectively, “Purchaser’s Advisors”) full and free access to
the Com­pany’s and the Subsidiaries’ properties, contracts, books and records,
and other documents and data, and (ii) furnish Purchaser and Purchaser’s
Advisors with copies of all such contracts, books and records, financial
reports, rent rolls and other existing financing, operating and other documents
and data regarding the Com­pany and the Subsidiaries as Purchaser may reasonably
request (in each case, to the extent in Seller’s possession or can reasonably be
obtained by Seller).

 

 

ARTICLE IX

 

-34-

--------------------------------------------------------------------------------


 

CLOSING CONDITIONS

 

                                Section IX.1          Conditions to Obligations
of Seller.  The obligations of Seller under this Agreement to sell the Company
Interests and consummate the other transactions contemplated hereby shall be
subject to the satisfaction of the following conditions on or before the Closing
Date, except to the extent that any of such conditions may be waived by Seller
in writing at Closing in the Seller’s sole and absolute discretion.

 

(21)         Representations, Warranties and Covenants of Purchaser.  All
representations and warranties of Purchaser contained in Article VI of this
Agreement shall be true and correct in all material respects as of the Closing
Date, with the same force and effect as if such representations and warranties
were made and all of such facts were true as of the Closing Date, and Purchaser
shall have performed and complied in all material respects with all material
covenants and agreements required by this Agreement to be performed or complied
with by Purchaser on or prior to the Closing Date.

 

(22)         No Orders.  No order, writ, injunction or decree (collectively,
“Order”) shall have been entered and be in effect by any court of competent
jurisdiction or any authority, and no requirement shall have been promulgated or
enacted and be in effect, that restrains, enjoins or invalidates the
transactions contemplated hereby; provided that if any of the foregoing shall be
in effect as a direct or indirect result of Seller’s acts or omissions taken or
omitted by Seller with the intention of preventing or delaying the Closing, the
failure of Seller to close by reason of any of the foregoing shall constitute a
default by Seller hereunder, entitling Purchaser to all rights and remedies of
Purchaser provided under Section 12.2 hereof.

 

(23)         Waiver of Right of First Refusal. RGI shall have waived in writing
its right of first refusal pursuant to the Basic Agreement.

 

(24)         Closing Deliveries.  Purchaser shall have delivered the documents
and instruments required to be delivered by Purchaser pursuant to Section 10.2
of this Agreement.

 

                                Section IX.2          Conditions to Obligations
of Purchaser.  The obligations of Purchaser under this Agreement to purchase the
Company Interests and consummate the other transactions contemplated hereby
shall be subject to the satisfaction of the following conditions on or before
the Closing Date, except to the extent that any of such

 

-35-

--------------------------------------------------------------------------------


 

conditions may be waived by Purchaser in writing at Closing in the Purchaser’s
sole and absolute discretion.

 

(25)         Representations, Warranties and Covenants of Seller.  All
representations and warranties of Seller contained in Article V of this
Agreement and all of the facts set forth therein shall be true and correct in
all material respects as of the Closing Date, with the same force and effect as
if such representations and warranties were made and all of such facts were true
as of the Closing Date, and Seller shall have performed and complied in all
material respects with all material covenants and agreements required by this
Agreement to be performed or complied with by Seller and Seller shall not have
breached any covenant or agreement set forth herein and the Company shall have
taken no action that is the subject of any negative covenant of Seller under
this Agreement on or prior to the Closing Date.

 

(26)         Ownership of Property.  On the Closing Date, Holdings and each of
the Subsidiaries shall own the Property free and clear of all Liens except for
Permitted Encumbrances and the Company shall own Holdings free and clear of all
Liens.

 

(27)         Closing Deliveries.  Seller shall have delivered the documents and
instruments required to be delivered by Seller pursuant to Section 10.1 of this
Agreement.

 

(28)         REIT Condition.  The REIT Condition shall have been satisfied or
waived by Purchaser.

 

(29)         No Orders.  No Order shall have been entered and be in effect by
any court of competent jurisdiction or any authority, and no requirement shall
have been promulgated or enacted and be in effect, that restrains, enjoins or
invalidates the transactions contemplated hereby; provided that if any of the
foregoing shall be in effect as a direct or indirect result of Purchaser’s acts
or omissions taken or omitted by Purchaser with the intention of preventing the
Closing, the failure of Purchaser to close by reason any of the foregoing shall
constitute a default by Purchaser hereunder, entitling Seller to all rights and
remedies of Seller provided under Section 12.1 hereof.

 

(30)         Consents.  The Seller shall have obtained the authoriza­tions,
consents and approvals of all Government Authorities and all third parties
identified in Schedule 9.2(f) hereto in connection with the consummation of the
sale of the Property by Seller.

 

-36-

--------------------------------------------------------------------------------


 

(31)         No Liens.  There shall be no Liens encumbering the Property other
than Permitted Encumbrances.

 

(32)         Title Insurance.  A title insurance company licensed in New York
and reasonably acceptable to Purchaser shall be prepared to insure Purchaser, at
regular rates, that the Company is vested with fee simple title to the Property,
subject only to the Permitted Encumbrances.

 

(33)         Leases in Effect.  The McGraw-Hill Lease and leases representing at
least 80% of the remaining occupied square footage of the Property shall be in
full force and effect.

 

(34)         Waiver of Right of First Refusal. RGI shall have waived in writing
its right of first refusal pursuant to the Basic Agreement.

 

(35)         Transactions with RGI.  RGI shall have executed and delivered to
Purchaser (i) a Shareholder’s Consent adopting the restated and amended
certificate of incorporation of the Company in the form attached hereto as
Exhibit J and the amended bylaws of the Company in the form attached hereto as
Exhibit K, (ii) a Shareholders’ Agreement in the form attached hereto as Exhibit
L,

 

(36)         Transactions with RGI and the Company.  RGI (or its affiliate) and
the Company shall have executed (i) a First Amendment to Management Agreement in
the form attached hereto as Exhibit M and (ii) a Third Amendment to Lease in the
form attached hereto as Exhibit N.

 

(37)         Other.  Purchaser shall have received (i) a REIT qualification 
opinion from Pillsbury Winthrop in the form attached hereto as Exhibit O, (ii)
resolutions from RGI authorizing the transactions contemplated by the documents
described in subsections (k) and (l) hereof, and (iii) confirmation by Pillsbury
Winthrop that it has destroyed those documents held by it in escrow pursuant to
that certain Escrow Agreement dated as of December 23, 2003 between Seller, RGI
and Pillsbury Winthrop.

 

Section 1.6             Termination.

 

(1)           In the event Seller shall elect not to close due to the failure

 

-37-

--------------------------------------------------------------------------------


 

of any one or more of the conditions precedent to Seller’s obligation to sell
set forth in Section 9.1 (other than the conditions set forth in subsection (a),
(b) or (c) of Section 9.1 which shall constitute a default hereunder by
Purchaser as described in Section 12.1 hereof) which has not been waived by
Seller in writing in Seller’s sole and absolute discretion, Seller shall so
notify Purchaser in writing specifying the unfulfilled conditions, Seller shall
promptly direct the Escrow Agent to return the Deposit and the Interest to
Purchaser and this Agreement shall terminate, and neither party shall have any
further obligation under this Agreement except for those obligations which are
expressly stated to survive.

 

(2)           In the event Purchaser shall elect not to close due to the failure
of any one or more of the conditions precedent to Purchaser’s obligation to
consummate this transaction set forth in Section 9.2 which has not been waived
by Purchaser in writing in Purchaser’s sole and absolute discretion, Purchaser
shall so notify Seller in writing specifying the unfulfilled conditions, Seller
shall promptly direct the Escrow Agent to return the Deposit and the Interest to
Purchaser and this Agreement shall terminate, and neither party shall have any
further obligation under this Agreement except for those obligations which are
expressly stated to survive, provided, however, if the failure of any of the
conditions precedent to Purchaser’s obligation to consummate this transaction
set forth in Section 9.2 is caused by or is a result of a breach by Seller of
any representation, warranty, covenant, term, provision, agreement or obligation
of Seller hereunder, Purchaser shall have the right to seek the remedies
referred to in Section 12.2 hereof.

 

 

ARTICLE X

 

CLOSING DELIVERIES

 

                                Section X.1            Seller’s Deliveries.  At
the Closing, Seller shall execute and deliver, or cause to be executed and
delivered, the following documents and instruments (“Seller’s Closing
Documents”) to Purchaser:

 

 (3)          one or more certificates representing the Shares, each such
certificate to be duly and validly endorsed in favor of Purchaser or accompanied
by a separate stock power duly and validly executed by Seller for transfer  to
Purchaser;

 

(4)           resignations of each director and officer, if any, of the Company
appointed by Seller;

 

-38-

--------------------------------------------------------------------------------


 

(5)           a certificate of non-foreign status of Seller which complies with
the requirements of Section 1445 of the Code;

 

(6)           an estoppel certificate from the tenant under the McGraw-Hill
Lease in the form attached hereto as Exhibit E-1 (the “MGH Estoppel”) and the
other Tenant Estoppels (as hereinafter defined) required pursuant to Section
10.3 hereof and, if applicable, the Seller Estoppel (as hereinafter defined)
pursuant to Section 10.3 hereof;

 

(7)           opinion from the General Counsel’s office of Seller, dated the
Closing Date, in a form reasonably satisfactory to Purchaser;

 

(8)           the certificate of incorporation of the Com­pany and each of the
Subsidiaries and all amendments thereto, certified by the Secretary of State of
the State of New York;

 

(9)           certificates evidencing the good standing of each of Seller,  the
Company and each of the Subsidiaries under the laws of the State of New York or
the state of its organization;

 

(10)         copies of the resolutions and consents adopted by the Seller
authorizing the execution and delivery of this Agreement and the other Closing
documents to which Seller is a party, and the performance by Seller of its
obligations hereunder and thereunder;

 

(11)         a certificate (the “Closing Certificate”) from Seller (i)
indicating that the representations and warranties of the Seller set forth
herein are true and correct in all material respects on and repeated as of the
Closing Date, or, if there have been changes after the date hereof which are
permitted hereunder, describing such changes; (ii) Seller has performed and
complied in all material respects with all covenants and agreements required by
this Agree­ment to be performed or complied with by Seller on or prior to the
Closing Date; and (iii) the conditions set forth in Section 9.2(b) have been
satisfied.

 

(12)         evidence reasonably satisfactory to Purchaser of the payment of any
taxes required to be paid by Seller pursuant to Section 4.4 and the delivery of
all real property transfer tax forms required to be filed in connection
therewith;

 

-39-

--------------------------------------------------------------------------------


 

(13)         to the extent not previously delivered to Purchaser, copies of all
files of Seller with respect to the Com­pany, Holdings and the Property,
including but not limited to, any leasing and tenant files, financial
statements, operating or management reports, rent rolls, financing documents,
books and records and tax returns;

 

(14)         Subject to the provisions of Section 10.3 hereof, all executed
tenant estoppels and, if required, the Seller Estoppel;

 

(15)         a non-imputation endorsement affidavit in the form attached hereto
as Exhibit H; and

 

(16)         all other documents reasonably necessary or appropriate to be
executed and delivered by the Seller to consummate the transaction contemplated
hereby.

 

                                Section X.2            Purchaser’s Deliveries. 
At the Closing, Purchaser shall execute and deliver, or cause to be executed and
delivered, the following documents and instruments (“Purchaser’s Closing
Documents”) to Seller:

 

(17)         payment of the Balance of the Purchase Price in accordance with the
terms of this Agreement;

 

(18)         copies of the resolutions and consents adopted by the Purchaser
authorizing the execution and delivery of this Agreement and the other Closing
documents to which Purchaser is a party, and the performance by Purchaser of its
obligations hereunder and thereunder;

 

(19)         a Closing Certificate from Purchaser (i) indicating that the
representations and warranties of the Purchaser set forth herein are true and
correct in all material respects on and repeated as of the Closing Date, or, if
there have been changes after the date hereof which are permitted hereunder,
describing such changes; (ii) Purchaser has performed and complied in all
material respects with all covenants and agreements required by this Agree­ment
to be performed or complied with by Purchaser on or prior to the Closing Date;
and (iii) the conditions set forth in Section 9.2(a) have been satisfied; and

 

(20)         all other documents reasonably necessary or appropriate to be
executed and delivered by the Purchaser to consummate the transaction
contemplated

 

-40-

--------------------------------------------------------------------------------


 

hereby.

 

                                Section X.3            Estoppel Certificates. 
Seller shall request (or cause the Company to request) and use reasonable
efforts to obtain and deliver to Purchaser, when received by Seller, an estoppel
certificate from all tenants at the 1221 Avenue of the Americas Property
substantially in the form of Exhibit E-2 dated no more than thirty (30) days
prior to the originally scheduled Closing Date (collectively, the “Tenant
Estoppels”).  Seller shall deliver to Purchaser at the Closing the MGH Estoppel
and the Tenant Estoppels (in such forms described in the immediately preceding
sentence or substantially in conformance with the requirements of the applicable
Lease relating to estoppel certificates) from tenants occupying eighty percent
(80%) of the occupied square footage of the Property.  Purchaser shall not be
obligated to accept a Tenant Estoppel if the tenant described therein is in
default of a lease obligation which default has not been cured by the expiration
of the applicable grace period, if any, under the applicable Lease or if such
Tenant Estoppel reflects any adverse matter or any statement whose substance
indicates that any state of facts described in a representation or warranty
under this Agreement was untrue in any material respect when made.  If Seller
obtains Tenant Estoppels from tenants occupying no less than seventy percent
(70%) of the occupied space footage of the Property, Seller shall have satisfied
its obligation with regard to delivering any additional Tenant Estoppels if
Seller delivers to Purchaser at the Closing a certificate (the “Seller
Estoppel”) substantially in the form of Exhibit G, covering Leases that
constitute the positive difference (the “Estoppel Shortfall”), if any, between
(x) eighty percent (80%) of the occupied square footage of the Property and (y)
the occupied square footage represented by the Tenant Estoppels delivered by
Seller.  If Seller does not obtain Tenant Estoppels from tenants occupying at
least seventy percent (70%) of the occupied square footage of the Property, said
failure shall not be a default under this Agreement and Purchaser, as its sole
remedy for such failure, but without waiving any of Purchaser’s other rights or
remedies under this Agreement for reasons other than Seller’s failure to deliver
Tenant Estoppels, shall have the right to either (a) terminate this Agreement,
in which event Escrow Agent shall promptly return the Deposit and the Interest
to Purchaser and this Agreement shall terminate, and neither party shall have
any further obligation under this Agreement except for those obligations which
are expressly stated in this Agreement to survive or (b) waive the condition in
writing and accept the delivery of a Seller Estoppel covering Leases that
constitute the lesser of (x) ten percent (10%) of the occupied square footage of
the Property and (y) the Estoppel Shortfall.  Notwithstanding anything to the
contrary contained in this Section, (i) failure to deliver the MGH Estoppel
shall be a default by Seller under this Agreement and (ii) Purchaser, but not
Seller, shall have the right to waive any condition with regard to Tenant
Estoppels or the Seller Estoppel contained in this Section.

 

-41-

--------------------------------------------------------------------------------


 

 

ARTICLE XI

 

BROKER

 

Each of the parties hereto agree that they have not dealt with any broker,
finder or like agent in connection with this transaction other than CB Richard
Ellis Real Estate Services, Inc., Woody Heller and Carly Borg (collectively,
“Broker”).  Seller agrees to pay a commission to the Broker.  Each of the
parties hereto shall indemnify the other against, and shall hold the other
harmless from, any claims for brokerage commissions made by any broker, finder
or like agent claiming to have dealt with such party other than the Broker, with
respect to Purchaser and including Broker with respect to Seller, and Seller
agrees that such indemnification will not be subject to any of the limitations
on liability set forth in Section 7.6 of this Agree­ment.  Seller shall
indemnify Purchaser for any claims made against Purchaser for brokerage
commissions by the Broker and Seller agrees that such indemnification will not
be subject to any of the limitations on liability set forth in Section 7.6 of
this Agree­ment.  The provisions of this Article XI shall survive the Closing or
the termination of this Agreement.

 

 

ARTICLE XII

 

DEFAULT

 

                                Section XII.1         Purchaser Default.  If
Seller shall perform all of its obligations hereunder in full compliance with
the terms hereof and if all conditions to Purchaser’s obligation to close have
been satisfied, and if Purchaser shall be in default in the performance of its
obligations hereunder (including, without limitation, its failure or refusal to
consummate the transaction contemplated by this Agreement as required by the
terms hereof), or if the failure of any of the conditions precedent to Seller’s
obligation to close under Section 9.2 is caused by or is a result of a breach by
Purchaser of any representation, warranty, covenant, term, provision, agreement
or obligation of Purchaser hereunder, then Seller’s sole remedy shall be to
elect to terminate this Agreement and retain the Deposit (including any Interest
thereon), as and for liquidated damages, it being understood and agreed that
Seller’s actual damages in such circumstances would be extremely difficult, if
not impossible, to ascertain, and, upon such payment, this Agreement shall
terminate and neither party hereto shall have any further rights or obligations
hereunder.

 

-42-

--------------------------------------------------------------------------------


 

                                Section XII.2         Seller Default.  If
Purchaser shall perform all of its obligations hereunder in full compliance with
the terms hereof and if all conditions to Seller’s obligation to close have been
satisfied (provided Purchaser shall not be required to tender the Purchase Price
to Seller), and if Seller shall be in default in the perfor­mance of its
obligations hereunder, or if the failure of any of the conditions precedent to
Purchaser’s obligation to close under Section 9.2 is caused by or is a result of
a breach by Seller of any representation, warranty, covenant, term, provision,
agreement or obligation of Seller hereunder, then Purchaser’s sole remedy shall
be to either (a) file an action to obtain specific performance of Seller’s
obligations hereunder, it being acknowledged and agreed that the subject matter
of this transaction is unique or (b) terminate this Agree­ment by giving written
notice thereof to Seller and Escrow Agent, in which case, (i) the Deposit,
together with all Interest accrued thereon, shall be returned to Purchaser, and
(ii) this Agree­ment shall terminate and neither party hereto shall have any
further rights or obligations hereunder.  Notwithstanding anything to the
contrary contained in this Section, if Purchaser shall perform all of its
obligations hereunder in full compliance with the terms hereof and if all
conditions to Seller’s obligation to close have been satisfied (provided
Purchaser shall not be required to tender the Purchase Price to Seller), and if
Seller shall be in Willful Default (as hereinafter defined), then Seller shall
reimburse Purchaser for all of Purchaser’s third party costs, fees and expenses
(including, without limitation, attorney’s fees, costs and expenses, inspection
fees, appraisal fees, environmental inspection fees and engineering fees)
incurred in connection with this Agreement and the transactions contemplated
hereunder and all other agreements related to the sale of the Company Interests
to Purchaser up to a maximum of One Million Dollars ($1,000,000).  As used in
this Section 12.2, the term “Willful Default” shall mean Seller’s willful
refusal to perform its obligation to sell, assign and convey to Purchaser the
Company Interests in accordance with terms of this Agreement.

 

                                Section XII.3         No Personal Liability.  In
no event shall any general or limited partner, joint venturer, affiliate,
shareholder, member, employee, representative, agent, director or officer of
Seller or Purchaser that is an individual (including officers, directors and
shareholders of any partner thereof) have any personal liability whatsoever
under this Agreement, and neither Seller nor Purchaser shall seek or be entitled
to any personal judgment against any property owned by Seller or Purchaser other
than to the extent of the proceeds actually received from this transaction.  In
the event of any default by Seller under this Agreement, Purchaser may proceed
only against Seller’s interest in the Company Interests and in any event subject
to Section 7.6 hereof.

 

-43-

--------------------------------------------------------------------------------


 

                                                                              
ARTICLE XIII

 

CASUALTY AND CONDEMNATION

 

                                Section XIII.1        Condemnation.  If, prior
to the Closing Date, all or any “Significant Portion” (as hereinafter defined)
of the Property is taken, or rendered unusable for its current purpose or
reasonably inaccessible by  eminent domain (or is the subject of a pending or
contemplated taking which has not been consummated), Seller shall notify
Purchaser of such fact and Purchaser shall have the option to terminate this
Agreement upon notice to Seller given not later than thirty (30) days after
receipt of Seller’s notice. For purposes of this Section 13.1 and Section 13.2
hereof, a “Significant Portion” shall mean Thirty Million Dollars ($30,000,000)
or more in the aggregate of the value of the Property.  If this Agreement is
terminated as aforesaid, Escrow Agent shall promptly return the Deposit and the
Interest to Purchaser and this Agreement shall terminate, and neither party
shall have any further obligation under this Agreement except for those
obligations which are expressly stated in this Agreement to survive.  If
Purchaser does not elect to terminate this Agreement, or if the portion of the
Property which is taken or rendered unusable or reasonably inaccessible by
eminent domain (or is the subject of a pending or contemplated taking which has
not been consummated) is not a Significant Portion of the Property, Purchaser
shall accept so much of the Property as remains after such taking with no
abatement of the Purchase Price, and at the Closing Seller shall assign and turn
over to Purchaser, and Purchaser shall be entitled to receive and keep, all of
Seller’s interest in and to all awards for such taking by eminent domain.

 

                                Section XIII.2        Casualty.  If, prior to
the Closing Date, a Significant Portion of the Property is destroyed by fire or
other casualty, or if less than a Significant Portion of the Property is so
destroyed and the applicable insurance carrier denies coverage under the policy
for the full cost of reconstruction, Seller shall notify Purchaser of such fact
and Purchaser shall have the option to terminate this Agreement upon ten (10)
days notice to Seller given not later than thirty (30) days after receipt of
Seller’s notice.  If this Agreement is terminated as aforesaid, Escrow Agent
shall promptly return the Deposit and the Interest to Purchaser and this
Agreement shall terminate, and neither party shall have any further obligation
under this Agreement except for those obligations which are expressly stated in
this Agreement to survive.  If Purchaser does not elect to terminate this
Agreement as provided above, or if the portion of the Property so damaged or
destroyed is not a Significant Portion of the Property, Purchaser shall accept
the Property in its then “as is” condition with no abatement of the Purchase
Price, and at the Closing Seller shall assign and turn over to Purchaser, and
Purchaser shall be entitled

 

-44-

--------------------------------------------------------------------------------


 

to receive and keep, all of Seller’s interest in and to all casualty insurance
proceeds payable in connection with such casualty (except that the proceeds of
any business interruption or rental value insurance payable to Seller shall be
apportioned as of the Closing Date), and, to the extent the casualty was to a
Significant Portion, Purchaser shall receive a credit against the Purchase Price
at the Closing in the amount of Seller’s pro rata share of any loss deductible
payable by Seller in connection with casualty coverage.  This Article is an
express agreement to the contrary of Section 5-1311 of the New York General
Obligation Law.

 

 

ARTICLE XIV

 

MISCELLANEOUS

 

                                Section XIV.1        Notices.  Any and all
notices, requests, demands or other communications hereunder shall be given in
writing and by hand delivery with receipt therefor, by facsimile delivery (with
confirmation by hard copy and simultaneously sent by one of the other means
provided in this Section 14.1), by reputable  overnight courier, or by
registered or certified mail, return receipt requested, first class postage
prepaid addressed as follows (or to such new address as any party hereto notify
the other party hereto in accordance with this Section 14.1). Any notice
required or permitted to be given hereunder shall be deemed given and effective
upon receipt or refusal thereof by the recipient (and in the case of a facsimile
delivery, upon receipt of such facsimile by the recipient):

 

To Seller:

The McGraw-Hill Companies, Inc.

 

1221 Avenue of the Americas

 

New York, New York

 

Attn:  Frank J. Kaufman

 

Fax No.: (212) 512-6679

 

 

With a copy to:

The McGraw-Hill Companies, Inc.

 

1221 Avenue of the Americas

 

New York, New York

 

Attn:  General Counsel

 

Fax No.: (212) 512-3997

 

 

And with an additional

 

copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

-45-

--------------------------------------------------------------------------------


 

 

Four Times Square

 

New York, New York 10036

 

Attn:  Neil L. Rock, Esq.

 

Fax No.: (212) 735-2000

 

 

To Purchaser:

c/o SL Green Realty Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attn: Marc Holliday and Andrew Levine, Esq.

 

Fax No.: (212) 216-1785

 

 

With a copy to:

Greenberg Traurig LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attn: Stephen L. Rabinowitz, Esq.

 

Fax No.: (212) 805-9295

 

 

To Escrow Agent:

Skadden, Arps, Slate, Meagher & Flom LLP

 

Four Times Square

 

New York, New York  10036

 

Attn:  Neil L. Rock, Esq.

 

Fax No.: (212) 735-2000

 

Purchaser’s counsel may give any notices or other communications hereunder on
behalf of Purchaser and Seller’s counsel may give any notices or other
communications hereunder on behalf of Seller.

 

                                Section XIV.2        Governing Law; Venue.

 

(21)         This Agreement was negotiated in the State of New York and was
executed and delivered by Seller and Purchaser in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transactions embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity,
enforcement and performance, this Agreement and the obligations arising
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and performed wholly within such
State, without giving effect to the principles of conflicts of law of such
jurisdiction.  To the fullest extent permitted by law, the parties hereby
unconditionally and irrevocably waive and release any claim that the

 

-46-

--------------------------------------------------------------------------------


 

law of any other jurisdiction governs this Agreement and this Agreement shall be
governed and construed in accordance with the laws of the State of New York as
aforesaid pursuant to Section 5-1401 of the New York General Obligations Law.

 

(22)         To the maximum extent permitted by applicable law, any legal suit,
action or proceeding against any of the parties hereto arising out of or
relating to this Agreement shall be instituted in any federal or state court in
New York, New York pursuant to Section 5-1402 of the New York General
Obligations Law and each party hereby irrevocably submits to the exclusive
jurisdiction of any such court in any such suit, action or proceeding.  Each
party hereby agrees to venue in such courts and hereby waives, to the fullest
extent permitted by law, any claim that any such action or proceeding was
brought in an inconvenient forum.

 

                                Section XIV.3        Headings.  The captions and
headings herein are for convenience and reference only and in no way define or
limit the scope or content of this Agreement or in any way affect its
provisions.

 

                                Section XIV.4        Business Days.  If any date
herein set forth for the performance of any obligations of Seller, Purchaser or
Escrow Agent or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next Business Day
following such Saturday, Sunday or legal holiday.  As used herein, the term (i)
“legal holiday” means any state or Federal holiday for which financial
institutions or post offices are generally closed in the State of New York and
(ii) “Business Day” means any weekday of Monday through Friday which is not a
legal holiday.

 

                                Section XIV.5        Counterpart Copies.  This
Agreement may be executed in two or more counterpart copies, all of which
counterparts shall have the same force and effect as if all parties hereto had
executed a single copy of this Agreement.

 

                                Section XIV.6        Binding Effect.  This
Agreement shall not become a binding obligation upon Seller or Purchaser unless
and until the same has been fully executed by Purchaser and Seller and a fully
executed counterpart has been delivered by Seller to Purchaser.

 

                                Section XIV.7        Successors and Assigns. 
This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.

 

-47-

--------------------------------------------------------------------------------


 

                                Section XIV.8        Assignment.  This Agreement
may not be assigned by Purchaser except to an entity which directly or
indirectly controls, is controlled by, or is under common control with Purchaser
(any such entity, a “Permitted Assignee”) and any other assignment or attempted
assignment by Purchaser shall constitute a default by Purchaser hereunder and
shall be deemed null and void and of no force or effect.  A copy of any
assignment permitted hereunder, together with an agreement of the assignee
assuming all of the terms and conditions of this Agreement to be performed by
Purchaser, in form reasonably satisfactory to counsel for Seller, shall be
delivered to the attorneys for Seller prior to the Closing, and in any event no
such assignment shall relieve Purchaser from Purchaser’s obligations under this
Agreement nor result in a delay in the Closing. In the event that Purchaser
assigns this Agreement to a Permitted Assignee, all representations and
warranties and covenants and obligations of Purchaser hereunder shall apply with
equal force to such Permitted Assignee.  For purposes hereof, the term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) means the ownership, directly or indirectly, of more than
fifty percent (50%) of the interests in an entity, together with the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
stock, by contract or otherwise.

 

                                Section XIV.9        Interpretation.  This
Agreement shall not be construed more strictly against one party than against
the other merely by virtue of the fact that it may have been prepared by counsel
for one of the parties, it being recognized that both Seller and Purchaser have
contributed substantially and materially to the preparation of this Agreement.

 

                                Section XIV.10      Entire Agreement.  This
Agreement and the Exhibits and Schedules attached hereto contain the final and
entire agreement between the parties hereto with respect to the sale and
purchase of the Shares and are intended to be an integration of all prior
negotiations and understandings.  Purchaser, Seller and their respective agents
shall not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein.  No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  Each party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transactions contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived.  Any
such waiver must be in writing signed by the party making such waiver.

 

-48-

--------------------------------------------------------------------------------


 

                                Section XIV.11      Severability.  If any one or
more of the provisions hereof shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein, unless and to the extent that the invalidation of
any such term or provision materially alters the intent of the parties hereto.

 

                                Section XIV.12      Exhibits.  Each of the
Exhibits and Schedules attached hereto are incorporated herein by reference.

 

                                Section XIV.13      Prevailing Party.  Should
either party employ an attorney to enforce any of the provisions hereof (whether
before or after Closing, and including (x) any claims or actions involving
amounts held in escrow, if any), and (y) any claims or actions for a breach of
representation, the nonprevailing party in any final judgment agrees to pay the
other party’s reasonable attorneys’ fees and expenses in or out of litigation
and, if in litigation, trial, appellate, bankruptcy or other proceedings,
expended or incurred in connection therewith, as determined by a court of
competent jurisdiction.  The provisions of this Section 14.13 shall survive
Closing and/or any termination of this Agreement.

 

                                Section XIV.14      No Recording.  Neither this
Agreement nor any memorandum or short form hereof shall be recorded or filed in
any public land or other public records of any jurisdiction, by either party and
any attempt to do so may be treated by the other party as a breach of this
Agreement.

 

                                Section XIV.15      No Other Parties.  This
Agreement is not intended, nor shall it be construed, to confer upon any person
or entity, except the parties hereto and their respective heirs, successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.

 

                                Section XIV.16      Waiver of Trial by Jury. 
The respective parties hereto shall and hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Agreement, or for the enforcement of any remedy under any
statute, emergency or otherwise.

 

                                Section XIV.17      Confidentiality.  (a) 
Subject to Section 14.17(c), prior  to the Closing, each party to this Agreement
(an “Informed Party”) shall hold, and shall use its best efforts to cause its
partners, officers, directors, employees, consultants,

 

-49-

--------------------------------------------------------------------------------


 

advisors, agents and representatives (including without limitation, its
attorneys, accountants and financial advisors) (collectively, its
“Representatives”) to hold, in confidence, unless compelled to disclose by
regulatory or judicial process (such Informed Party’s counsel having reasonably
advised such Informed Party that such disclosure is compelled), all documents
and information concerning the Seller, the Company Interests, the Company, the
Property, Purchaser and the transactions contemplated hereby furnished to such
party in connection with the transactions contemplated by this Agreement, except
to the extent that such information can be shown (i) to have been previously
known on a nonconfidential basis by the Informed Party, (ii) is or becomes
generally available to the public other than as a result of and through no fault
of the Informed Party or its Representatives or (iii) to have been later
lawfully acquired by the Informed Party other than in connection with the
transactions contemplated hereby; provided that the Informed Party may disclose
such information to its Representatives, lenders and other investors and
prospective lenders and other investors in connection with the transactions
contemplated by this Agreement so long as same are informed by the Informed
Party of the confidential nature of such information and are directed by the
Informed Party to treat such information confidentially in accordance with the
terms of this Agreement.  Notwithstanding anything contained herein to the
contrary, in the event the Informed Party is required by regulatory or judicial
process to disclose any confidential documents or information, the Informed
Party may do so, provided that prior to disclosing same, the Informed Party
shall promptly notify the other party to this Agreement in writing of such
required disclosure and shall reasonably cooperate to limit the required
disclosure.  If this Agreement is terminated such confidence shall be maintained
and the Informed Party shall, and shall use its best efforts to cause its
partners, officers, directors, employees, consultants, advisors and agents to,
destroy or deliver to Purchaser or Seller, as applicable, upon request, all
documents and other materials, and all copies thereof, obtained by the Informed
Party or on its behalf in connection with this Agreement that are subject to
such confidence, with any such destruction certified by an officer of the
Informed Party to Purchaser or Seller, as applicable, in writing.

 

(23)         Prior to the Closing, Purchaser and Seller agree that no public
release or announcement concerning the transactions contemplated hereby shall be
issued by either party and that Seller shall use its reasonable efforts to cause
the Company not to issue any such public release or announcements, except as
such release or announcement may be required by law, in which case the
applicable party shall use reasonable efforts to accommodate the other party
with respect to language or timing of such release or announcement in advance of
such issuance.  Promptly following the Closing, each of Purchaser and Seller
agrees to consult with the other in issuing any

 

-50-

--------------------------------------------------------------------------------


 

press release or otherwise making any announcement with respect to the
transactions contemplated hereby, and shall not issue any such press release or
make any such announcement prior to such consultation and the written consent of
the other party with respect to the form, substance and timing thereof, except
as may be required by law, in which case the applicable party shall use
reasonable efforts to accommodate the other party with respect to language or
timing of such release or announcement in advance of such issuance. 
Notwithstanding anything to the contrary contained in this Section 14.17, Seller
recognizes that SL Green Realty Corp., who indirectly owns interests in
Purchaser, is a public company and, accordingly, Seller acknowledges and agrees
that Purchaser or SL Green Realty Corp. may disclose in press releases, filings
with governmental authorities, financial statements and/or other communications
such information regarding the transactions contemplated hereby as may be
necessary or advisable under securities laws, including without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and any, rules or regulations thereunder, GAAP or other accounting
rules or procedures or SL Green Realty Corp.’s prior custom, practice or
procedure.

 

(24)         Notwithstanding anything to the contrary herein, Seller
acknowledges and agrees that Purchaser and its brokers, advisors, consultants,
attorneys, representations or agents, shall have the right at any time to
approach, discuss meet with or otherwise engage in a discussion with RGI or any
general or limited partner, joint venturer, affiliate, shareholder, employee,
representative, agent, director or officer of RGI with respect to the Property,
the Company, the Com­pany Interests, the Basic Documents, the existence or
subject matter of this Agreement or any matter relating to any of the foregoing.

 

(25)         Notwithstanding the foregoing, the parties (and each employee,
representative, or other agent of either party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of the transaction; provided however, that
neither party (nor any employee, representative or other agent thereof) may
disclose any other information that is not relevant to understanding the tax
treatment and tax structure of the transaction (including the identity of any
party and any information that could lead another to determine the identity of
any party) or any other information to the extent that such disclosure could
result in a violation of any federal or state securities laws.

 

(26)         The provisions of Section 14.17(a) and (b) shall survive the
earlier termination of this Agreement.

 

-51-

--------------------------------------------------------------------------------


 

Section 1.7             Further Assurances.  Seller and Purchaser shall, at or
after the Closing, execute, acknowledge and deliver to each other such
documents, instruments and further assurances which Seller or Purchaser may
reasonably request in order to carry out the purpose of this Agree­ment.  This
Section 14.18 shall survive the Closing.

Section 1.1            

Section 1.8             Dividends after Closing.  Seller hereby covenants and
agrees that in the event Seller receives any dividend or other payment from the
Com­pany declared after the Closing Date, Seller shall promptly pay such amount
to Purchaser.  This Section 14.19 shall survive the Closing.

 

-52-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

SELLER

 

 

 

 

THE MCGRAW-HILL COMPANIES, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

PURCHASER

 

 

 

 

GREEN HILL ACQUISITION LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

The undersigned has executed this Agreement

solely to confirm its acceptance of the duties

of Escrow Agent as set forth in Section 3 hereof:

 

 

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 

 

By:

 

 

Name:

 

Title:

 

-53-

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of 1221 Avenue of the Americas Property

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of West
49th Street and the westerly side of Avenue of the Americas;

 

RUNNING THENCE westerly along the southerly side of West 49th Street 543 feet to
a point on the southerly side of West 49th Street;

 

THENCE southerly parallel with the westerly side of Avenue of the Americas, 100
feet 5 inches;

 

THENCE easterly parallel with the southerly side of West 49th Street 3 feet;

 

THENCE southerly parallel with the westerly side of Avenue of the Americas and
part of the way through a party wall 100 feet 5 inches to the northerly side of
West 48th Street;

 

THENCE easterly along the northerly side of West 48th Street 540 feet to its
intersection with the westerly side of Avenue of the Americas;

 

THENCE northerly along the westerly side of Avenue of the Americas 200 feet 10
inches to the point or place of BEGINNING.

 

-54-

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Description of 166 West 48th Street Property

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the southerly side of 48th Street, distant 120 feet
easterly from the southeasterly corner of Seventh Avenue and 48th Street;

 

RUNNING THENCE southerly and partly through the center of a party or division
wall between the dwelling house on the lot hereby conveyed and the one on the
lot adjoining the same on the westerly side thereof and parallel with Seventh
Avenue, 100 feet 4 inches to the center line of the block;

 

THENCE easterly along said center line and parallel with 48th Street, 20 feet;

 

THENCE northerly and parallel with Seventh Avenue, 100 feet 4 inches to the
southerly side of 48th Street; and

 

THENCE westerly along said southerly side of 48th Street, 20 feet to the point
or place of BEGINNING.

 

-55-

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Description of 151 West 48th Street Property

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of 48th Street, distant 240 feet
southeast­erly from the northwesterly corner of said street and Seventh Avenue;

 

RUNNING THENCE northeasterly parallel with Seventh Avenue and through the center
of a party wall, 89 feet 9 inches;

 

THENCE southeasterly 10 feet 1 inch to a point, distant 250 feet southeasterly
from the easterly side of Seventh Avenue in a line drawn parallel with said
street and distant 88 feet 5 inches northeasterly therefrom;

 

THENCE northeasterly parallel with said avenue, 12 feet to the center line of
the block;

 

THENCE southeasterly parallel with said street, 10 feet;

 

THENCE southwesterly parallel with said avenue and through the center of another
party wall, 100 feet 5 inches to the northerly line of 48th Street; and

 

THENCE northwesterly along said northerly line of 48th Street, 20 feet to the
point or place of BEGINNING.

 

-56-

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Reference Balance Sheet

 

[Attached]

 

-57-

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

Form Deposit Letter of Credit

 

 

Credit No. ____________________

_______________, 2002

 

 

 

_______________________

_______________________

_______________________

Attn:  __________________

 

 

Gentlemen:

 

By order and for the account of _______________________, a
_______________________ (the “Purchaser”), __________________, a ___________
banking ______________ (“Bank”) hereby opens in favor of _______________________
(“Beneficiary”) in connection with a certain [Purchase and Sale Agreement] dated
as of ____________ ____, 200___ (the “Purchase Agreement”) entered into between
Beneficiary, as seller and Purchaser, as purchaser, Banks’s Irrevocable and
Unconditional Credit No. _______________ for _______________________
($____________) effective on ____________ ____, 200___ and expiring at the close
of business on ____________ ____, 200___.

 

Funds under this Credit may be drawn by Beneficiary upon demand by delivering to
the Bank a Demand Draw and Direction (the “Demand Draw and Direction”) dated as
of the date of any such draw signed by Beneficiary, which Demand Draw and
Direction shall be in the form attached hereto as Exhibit A and shall be
delivered to the Bank at the following address or to such other address in New
York City as may from time to time be notified by the Bank to Beneficiary in
writing:

 

_____________________________

_____________________________

_____________________________

_____________________________

Attention:

 

-58-

--------------------------------------------------------------------------------


 

Partial draws under this Letter of Credit are not permitted.

 

The Bank is authorized to accept and shall accept any statement furnished
hereunder as binding and correct without investigation or responsibility for the
accuracy, veracity, conclusory correctness or validity of the dame or any part
thereof.

 

If the Banks receives a Demand Draw and Direction in conformity with the
provisions of this Credit on any banking day at any time prior to 5:00 p.m. on
[January 31, 2004], the Bank will honor such Demand Draw and Direction by paying
the proceeds thereof pursuant to the provisions of the Demand Draw and Direction
by the close of business on the day after receipt of the Demand Draw and
Direction if received not later than 12:30 p.m. New York City time, or by the
close of business on the second banking day following receipt fo the Demand Draw
and Direction if received after 12:30 p.m. New York City time.  The term
“banking day” as used herein shall mean any day other than a Saturday, Sunday or
holiday or a day on which banks located in New York City are required or
authorized to close or a day on which the New York Stock Exchange is closed.

 

This Credit is, except as expressly stated herein, subject to the provisions of
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication no. 500, as in effect on the date
hereof.  If this Credit expires during an interruption in business, as described
in Article 17 of said publication 500, the Bank specifically agrees to honor a
Demand Draw and Direction presented in conformity with the provisions of this
Credit within thirty (30) days after the resumption of the Bank’s business.

 

Except as set forth in the next sentence, the reference in this Credit or in the
Exhibit attached hereto to any other documents or instruments shall in no event
be construed as having the effect of incorporating by reference the provision of
any such other document or instrument in this Credit or in the Exhibit attached
hereto.  This Credit includes the Exhibit attached hereto which in incorporated
in this Credit by reference.

 

Should Beneficiary have occasion to communicate with the Bank regarding this
Credit, kindly address such correspondence to ________________, Attention:
__________________, mentioning specifically the Bank’s Credit No. _____________,
or to such other address in New York City as may from time to time be notified
by the Bank to Beneficiary in writing.

 

-59-

--------------------------------------------------------------------------------


 

We hereby engage with drawers endorsers and bona fide holders that drafts and or
documentation drawn under and in compliance with the terms of this Credit are
duly honored.

 

This Credit shall not be transferable by Beneficiary without the prior consent
of the Bank.

 

Very truly yours.

 

 

[BANK]

 

 

By:

 

 

(Authorized Signature)

 

-60-

--------------------------------------------------------------------------------


 

Exhibit A

 

Demand Draw and Direction

 

____________________, 200___

 

_____________________

_____________________

_____________________

_____________________

 

Gentlemen:

 

Reference is made to a certain irrevocable and unconditional Letter of Credit
(the “Credit”) No. __________________ dated ____________ ____, 200___, in the
amount of $_________________ issued by __________________ (“Bank”) by order of
and for the account of ___________________ (the “Purchaser”) in favor of
_____________________ in connection with a certain Purchase and Sale Agreement
dated as of ____________ ____, 200___ (the “Purchase Agreement”) entered into
between Beneficiary and the Purchaser.

 

Beneficiary hereby requests the Bank to honor the demand draw (the “Draw”)
under, and in the full amount of, the Credit, and in connection therewith
certifies to the Bank that Beneficiary has the right to make the Draw under the
Credit pursuant to the provisions of the Purchase Agreement.

 

Beneficiary directs the Bank to remit the proceeds of the draw as follows:

 

[INSERT WIRE INFORMATION FOR BENEFICIARY]

 

The undersigned representative of Beneficiary certifies to the Bank that he is
such representative and has the full power and authority as such representative
to signed and deliver this Demand Draw and Direction to the Bank on behalf of
Beneficiary.

 

Very truly yours,

 

 

By:

 

 

Name:

 

Title:

 

-61-

--------------------------------------------------------------------------------


 

                                                                               
EXHIBIT E-1

 

Form of McGraw-Hill Estoppel

 

THIS LEASE ESTOPPEL CERTIFICATE (this “Certificate”) is made this ___ day of
______________, 2003, by _____________, a ___________________ (“Tenant”), to and
for the benefit of ______________________ (“Landlord”), and may be relied upon
by Landlord and by any purchaser of an interest in Landlord or Landlord’s
interest in the building (the “Building”) located at 1221 Avenue of the
Americas, New York, New York (“Buyer”), together with any and all lenders to
Landlord or Buyer, the rating agencies (in the event of the securitization of
the loan made by the lenders to Landlord or Buyer) and any and all of the
respective immediate and remote successors and/or assigns of any of the
foregoing (all of the foregoing, individually and/or collectively, the
“Addressees”).

 

WITNESSETH:

 

WHEREAS, Landlord has requested that Tenant provide certain certifications with
respect to the Lease (as such term is hereinafter defined) which may be relied
upon by the Addressees;

 

NOW, THEREFORE, as of the date first set forth above, Tenant hereby certifies as
follows:

 

1.             Tenant is the tenant under that certain Agreement of Lease dated
as of__________, as amended by those certain documents listed on the schedule
annexed hereto and made a part hereof as Exhibit “A” (said Agreement of Lease,
as so amended, is hereinafter referred to as the “Lease,” and the premises
demised to Tenant thereunder are collectively hereinafter referred to as the
“Premises”).  Terms used in this Certificate and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Lease.

 

2.             The documents pursuant to which each portion of the Premises was
demised to Tenant, and the term, Annual Basic Rent, deemed rentable square foot
area, deemed building denominator, Tax Base Year, and the Operating Expense Base
Year with respect each such portion of the Premises, are as set forth on the
schedule annexed hereto and made a part hereof as Exhibit “B”.

 

3.             The Lease is in full force and effect, has not been modified
(except as set

 

-62-

--------------------------------------------------------------------------------


 

forth in Exhibit A), and represents the entire agreement between Landlord and
Tenant with respect to (i) the Premises and (ii) Tenant’s interest (both real
property and personal) in the Building and the Real Property, except as set
forth in the documents listed on the schedule annexed hereto and made a part
hereof as Exhibit “C” (with relate to certain portions of the Building other
than the Premises more particularly described therein); and no other agreement
or representation, oral or written, has been made regarding the Premises, the
Building or the Real Property.

 

4.             The dates to which the Fixed Rent, all additional rent, any other
items of Rental have been paid for each portion of the Premises are as set forth
in the schedule annexed hereto and made a part hereof as Exhibit “D”.  No Fixed
Rent, additional rent, any other items of Rental have been paid more than thirty
(30) days in advance of their respective due dates.  Tenant’s obligation to pay
Fixed Rent under the Lease has commenced with respect to each portion of the
Premises, all free rent periods under the Lease have expired and Tenant is not
entitled to any future rent concessions.

 

5.             Landlord is not in default of its obligations under the Lease and
no event has occurred which, by the giving of notice or the passage of time, or
both would constitute an event of default by Landlord under the Lease.  Tenant
has no offsets, defenses, claims, or counterclaims to the payment of rent or
other sums, or the performance of any of Tenant’s other obligations, under the
Lease.

 

6.             The term of the Lease has commenced with respect to, and Tenant
has taken possession of, each portion of the Premises.  All work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
all contributions, reimbursements, rent concessions, work credits and allowances
due to Tenant under the Lease in connection with any work or otherwise have been
paid in full, and there are no other sums currently owed to Tenant by Landlord.

 

7.             Tenant does not have any right to purchase the Building or any
part thereof or any interest therein by right of refusal, first offer or
negotiation, option or otherwise.  Tenant does not have any right to terminate
the Lease, in whole or in part, except to the extent expressly provided for in
Articles _______of the Lease.

 

8.             All rights granted to Tenant to lease or license space in the
Building by right of refusal, first offer or negotiation, option or otherwise,
have either expired or are otherwise no longer effective except as follows:
___________.

 

9.             Tenant does not have any right to renew the Lease or extend the
term

 

-63-

--------------------------------------------------------------------------------


 

thereof, except to the extent expressly provided for in Article ___ of the
Lease.

 

10.           No part of the Premises has been subleased, nor has the Lease been
assigned, except as follows:___________.

 

11.           The total security on deposit with Landlord under the Lease,
whether in the form of cash or otherwise, is $__________.

 

12.           No actions, whether voluntary or otherwise, are pending against
Tenant (or Guarantor) under the bankruptcy laws of the United States or any
state or country and there are no claims or actions pending against Tenant
(and/or Guarantor) which if decided against Tenant (and/or Guarantor) would
materially and adversely affect Tenant’s (and/or Guarantor’s) financial
condition or ability to perform Tenant’s (and/or Guarantor’s) obligations under,
or in respect of, the Lease.

 

13.           This certificate has been duly authorized, executed and delivered
by Tenant.  The Lease is guaranteed by ___________ and such guaranty is in full
force and effect.

 

Tenant acknowledges and agrees that this certificate may be relied upon by, and
shall inure to the benefit of the Addressees.

 

IN WITNESS WHEREOF, Tenant has executed this Certificate as of the date above
first written.

 

TENANT:

 

By:

 

-64-

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

Form of Tenant Estoppel Certificate

 

TENANT ESTOPPEL CERTIFICATE

 

 

To:                              Rock-McGraw, Inc., its current and future
shareholders, and their current and future lenders, together with their
respective successors and assigns (collectively, the “Estoppel Parties”)

 

Re:          Property Address:               1221 Avenue of the Americas,

New York, New York,

(the “Property”)

Lease Date:  ___________________

Amendments:  ___________________

Landlord:                                             Rock-McGraw, Inc.,
together with its successors and assigns] (“Landlord”)

Tenant:  ___________________ (“Tenant”)

Square Footage Leased:___________________

Suite No./Floor: ___________________ (the “Premises”)

 

The undersigned, as the tenant under the above-referenced lease (the “Lease”),
hereby certifies to the Estoppel Parties the following:

 

1.             The lease attached hereto as Exhibit A is a true, correct, and
complete copy of the Lease, is in full force and effect and has not been
modified, supplemented, or amended in any way, and the Lease represents the
entire agreement between the parties as to the Premises, the Building or any
portion thereof

 

2.             The amount of fixed monthly rent is $___________.  The base year
for operating expenses and real estate taxes, as defined in the Lease, is
_______________________.  No such rent has been paid more than one (1) month in
advance of its due date, except as follows:

 

3.             Tenant’s security deposit is $___________.  Tenant has paid rent
for the Premises up to and including ___________, 2003 and is not in default
under the Lease.

4.             Tenant is currently in occupancy of the Premises.

 

--------------------------------------------------------------------------------


 

5.             The commencement date of the Lease was ________________, the
Lease terminates on _________________ and Tenant has the following
renewal/extension option(s):  ________________________________________________.
All rights granted to Tenant to lease or license space in the Building by right
of refusal, first offer or negotiation, option or otherwise, have either expired
or are otherwise no longer effective except as follows: ___________. Tenant has
not surrendered, or sent any notice of surrender with respect to, any portion of
the Premises.

 

6.             All work to be performed by Landlord under the Lease has been
performed as required and has been accepted by Tenant; and any payments, free
rent, or other payments, credits, allowances or abatements required to be given
by Landlord to Tenant has already been received by Tenant, except as follows:

 

7.             To the best knowledge of Tenant, Landlord is not in default of
its obligations under the Lease and no event has occurred which, by the giving
of notice or the passage of time, or both would constitute an event of default
by Landlord under the Lease.  Tenant has no offsets, defenses, claims, or
counterclaims to the payment of rent or other sums, or the performance of any of
Tenant’s other obligations, under the Lease.

 

8.             Tenant has received no notice from Landlord of any prior sale,
assignment, pledge or other transfer of the Lease or of the rents received
therein.

 

9.             Tenant has not assigned the Lease or sublet all or any portion of
the Premises except ________________________.  Tenant does not hold the Premises
under assignment or sublease, nor does anyone except Tenant and its employees
occupy the Premises, except:______________________.

 

10.           Tenant has no right or option to terminate the Lease or purchase
all or any part of the Premises or the building of which the Premises is a part
or to occupy any additional space at the Property.

 

11.           No actions, whether voluntary or otherwise, are pending against
Tenant under the bankruptcy laws of the United States or any state and there are
no claims or actions pending against Tenant which if decided against Tenant
would materially and adversely affect Tenant’s financial condition or Tenant’s
ability to perform its obligations under the Lease.

 

12.           The statements contained herein may be relied upon by the Estoppel
Parties.

 

-2-

--------------------------------------------------------------------------------


 

13.           The undersigned is duly authorized to execute this certificate.

 

Dated this ___________ day of December, 2003.

 

 

TENANT

 

 

By:

 

 

Name:

 

Title:

 

-3-

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Manager’s Certificate

 

The undersigned Rockefeller Group Development Corporation (the “Property
Manager”), in its capacity as property manager of 1221 Avenue of the Americas,
New York, New York (the “Property”), hereby certifies to The McGraw Hill
Companies Inc. (“MGH”) that, as of December __, 2003, and to its knowledge:

 

(a)           There are no leases, licenses or other occupancy agreements, or
any modifications, amendments or supplements thereof, affecting any portion of
the Property on the date hereof and that are binding on Rock-McGraw Inc. (the
“Com­pany”), except for the leases, and any modifications, amendments or
supplements thereof, described in the schedule of leases annexed as Schedule 1
hereto (such schedule, the “Lease Schedule”, and the leases, and any
modifications, amendments or supplements thereof described on such schedule,
collectively, the “Leases”);

 

(b)           Except as set forth on Schedule 2 attached hereto, the Company has
no obligations for tenant allowances or contributions towards tenant
improvements, including but not limited to concessions, payments and expenses
required under the express provisions of a Lease to be paid or incurred by the
landlord thereunder, the costs and expenses, or reimbursements, to prepare the
space thereunder for the initial occupancy of the tenant, lease buyout costs and
moving allowances in connection with the foregoing.

 

(c)           (i) The Leases set forth the entire agreements between the Company
and the tenants thereunder (collectively, “Tenants”) for the use and occupancy
of their respective demised premises; (ii) no Tenant is in arrears in the
payment of rent for more than the current calendar month, except as set forth in
the tenant arrearages schedule annexed as Schedule 3 hereto; (iii) no notices of
default with respect to the Leases have been sent or received, which have not
been cured, and there are no disputes with any Tenant in connection with the
tax, operating expense or other escalations or amounts due under the Leases; and
(iv) no Tenant is entitled to “free” rent, rent concessions, rebates, rent
abatements, set-offs or offsets against rent except as set forth in Schedule 3A
annexed hereto.

 

(d)           Schedule 4 hereto is a true and complete copy of the rent roll of
the Property as of December __, 2003.

 

--------------------------------------------------------------------------------


 

(e)           Unless otherwise indicated on the Lease Schedule, the Company has
received no written notice from any Tenants claiming any extension, renewal,
expansion, or termination options other than as set forth in their Leases.

 

(f)            Except as otherwise set forth in the schedule of security
deposits annexed as Schedule 5 hereto, there are no Tenant security deposits
being held by the Company.

 

(g)           The Leases furnished or made available to MGH are true and
complete copies thereof.  To the knowledge of the Company, there are no
subtenants of any Tenant except as set forth in Schedule 6.

 

(h)           The Company has not entered into any employment contracts relating
to the Property, except that the Company is a party to or is otherwise bound by
the collective bargaining agreements between the Realty Advisory Board on Labor
Relations, Inc. and the following labor unions:  (i) Local 32B-32J of the
Service Employees International Union, AFL-CIO, covering all of the employees of
the Company employed at the Property below the level of Chief Engineer; (ii)
Local Union Nos. 94, 94A, and 94B of the International Union of Operating
Engineers, covering the employees employed by the Company at the Property as
Chief Engineer, (iii) Local Union 157 covering all locksmiths employed by the
Company at the Property, and (iv) Local Union 638 covering all steamfitters and
plumbers employed by the Company at the Property.

 

(i)            We have delivered copies to McGraw Hill of all service contracts,
including management, brokerage, and operating agreements, affecting the
Property and currently binding on the Company (the “Contracts”). The copies of
the Contracts furnished or made available to MGH are true and complete copies of
the originals represented thereby.

 

(j)            Except as set forth in Schedule 7 annexed hereto, there are no
material suits, actions, litigations, arbitrations, governmental, administrative
or other proceedings presently pending or, to the knowledge of the undersigned,
threatened against the Company or the Property.

 

For purposes hereof, the term “to its knowledge” or words of similar import
shall be deemed to mean, and shall be limited to, the actual (as distinguished
from implied, imputed or constructive) knowledge of Manager after, and based
solely upon, making inquiry of the person(s) charged with the management
responsibility for

 

-2-

--------------------------------------------------------------------------------


 

the Property, without such person(s) having any obligation to make an
independent inquiry or investigation.

In addition, this certificate is given on the express understanding that (and
MGH has induced Manager to deliver this certificate on the express condition and
understanding that) Manager shall not be liable to MGH for any misstatement or
for incompleteness herein or in any of the Schedules attached hereto, and that
MGH shall have no remedy against Manager for any misstatement made by Manager
(herein or in any of the Schedules attached hereto) and/or for the
incompleteness of any of the statements made herein or in any of the Schedules
attached hereto.

 

MGH hereby acknowledges the statements made in the preceding paragraph, and
confirms that it has had access to Manager’s files and conducted its own due
diligence of the Property, the Leases, the Contracts, and the operation of (and
any matter relating to) the Property.

 

 

 

Rockefeller Group Development

 

Corporation

 

 

 

 

 

By:

 

 

Agreed and Accepted:

 

The McGraw Hill Companies Inc.

 

By:

 

 

 

-3-

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Seller’s Estoppel

 

To:                              Rock-McGraw, Inc., its current and future
shareholders, and their current and future lenders, together with their
respective successors and assigns (collectively, the “Estoppel Parties”)

 

Re:          Property Address:               1221 Avenue of the Americas,

New York, New York,

(the “Property”)

Lease Date:  ___________________

Amendments:  ___________________

Landlord:                                             Rock-McGraw, Inc.,
together with its successors and assigns] (“Landlord”)

Tenant:  ___________________ (“Tenant”)

Square Footage Leased:___________________

Suite No./Floor: ___________________ (the “Premises”)

 

The undersigned, on behalf of the tenant under the above-referenced lease (the
“Lease”), hereby certifies to its knowledge, to the Estoppel Parties the
following matters:

 

1.             The lease attached hereto as Exhibit A is a true, correct, and
complete copy of the Lease, is in full force and effect and has not been
modified, supplemented, or amended in any way, and the Lease represents the
entire agreement between the parties as to the Premises, the Building or any
portion thereof

 

2.             The amount of fixed monthly rent is $___________.  The base year
for operating expenses and real estate taxes, as defined in the Lease, is
_______________________.  No such rent has been paid more than one (1) month in
advance of its due date, except as follows:

 

3.             Tenant’s security deposit is $___________.  Tenant has paid rent
for the Premises up to and including ___________, 2003 and is not in default
under the Lease.

4.             Tenant is currently in occupancy of the Premises.

 

5.             The commencement date of the Lease was ________________, the
Lease terminates on _________________ and Tenant has the following
renewal/extension

 

--------------------------------------------------------------------------------


 

option(s):  ________________________________________________. All rights granted
to Tenant to lease or license space in the Building by right of refusal, first
offer or negotiation, option or otherwise, have either expired or are otherwise
no longer effective except as follows: ___________. Tenant has not surrendered,
or sent any notice of surrender with respect to, any portion of the Premises.

 

6.             All work to be performed by Landlord under the Lease has been
performed as required and has been accepted by Tenant; and any payments, free
rent, or other payments, credits, allowances or abatements required to be given
by Landlord to Tenant has already been received by Tenant, except as follows:

 

7.             Landlord is not in default of its obligations under the Lease and
no event has occurred which, by the giving of notice or the passage of time, or
both would constitute an event of default by Landlord under the Lease.  Tenant
has no offsets, defenses, claims, or counterclaims to the payment of rent or
other sums, or the performance of any of Tenant’s other obligations, under the
Lease.

 

8.             Tenant has received no notice from Landlord of any prior sale,
assignment, pledge or other transfer of the Lease or of the rents received
therein.

 

9.             Tenant has not assigned the Lease or sublet all or any portion of
the Premises except ________________________.  Tenant does not hold the Premises
under assignment or sublease, nor does anyone except Tenant and its employees
occupy the Premises, except:______________________.

 

10.           Tenant has no right or option to terminate the Lease or purchase
all or any part of the Premises or the building of which the Premises is a part
or to occupy any additional space at the Property.

 

11.           No actions, whether voluntary or otherwise, are pending against
Tenant under the bankruptcy laws of the United States or any state and there are
no claims or actions pending against Tenant which if decided against Tenant
would materially and adversely affect Tenant’s financial condition or Tenant’s
ability to perform its obligations under the Lease.

 

12.           The statements contained herein may be relied upon by the Estoppel
Parties.

 

13.           The undersigned is duly authorized to execute this certificate.

 

-2-

--------------------------------------------------------------------------------


 

Dated this ___________ day of December, 2003.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

-3-

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of Non-Imputation Affidavit

 

 

State of New York

}

 

} ss:

December ___, 2003

County of New York

}

 

 

WHEREAS, The McGraw-Hill Companies, Inc. (“Seller”) and Rockefeller Group
International Inc. (“RGI”) are the owners of the shares of Rock-McGraw, Inc.
(“RMI”), the sole equity member of 1221 Avenue Holdings LLC, a Delaware limited
liability company (“Holdings”), the owner of the premises known as 1221 Avenue
of the Americas, New York, New York (the “Premises”), which is described in the
Certificate and Report of Title No. ________ issued by Lawyers Title Insurance
Company (the “Company”);

 

WHEREAS, Green Hill Acquisition, LLC (“Purchaser”) has requested that the
Company include a non-imputation endorsement as part of the owner’s policy so
that the Company will not deny liability by virtue of the imputation of
knowledge of the Seller, RGI or RMI by operation of law to Purchaser;

 

NOW THEREFORE, to induce the Company to issue the non-imputation endorsement,
Seller states that to Seller’s current actual knowledge, without any independent
investigation having been made, or any implied duty to investigate, the matters
set forth in Exhibit A attached hereto and made a part hereof are true, correct
and complete in all material respects.

 

--------------------------------------------------------------------------------


 

Seller will hold the Company harmless from loss, claim or damage (other than
consequential, indirect or punitive damages) it sustains because of any
statement made herein being false, perjurious or fraudulent; provided, however,
that this affidavit is delivered on and subject to the condition that in no
event shall Seller’s liability hereunder, when taken together with any claims by
Purchaser under the Agreement of Sale dated December ___, 2003 between Seller
and Purchaser, exceed Ten Million Dollars ($10,000,000).

 

 

THE MCGRAW-HILL COMPANIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

-2-

--------------------------------------------------------------------------------


 

EXHIBIT A TO AFFIDAVIT

 

[Attach Manager’s Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Pre-Closing Balance Sheet

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Form of Restated Certificate of Incorporation

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Form of Amended Bylaws

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

Form of Shareholders’ Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Form of First Amendment to Management Agreement

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Form of Third Amendment to RGI Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

Form of REIT Qualification Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3(j)

 

Permitted Investments

 

Money Market Account

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(a)

 

Interest Permitted Encumbrances

 

1.                                       Amended and Restated Certificate of
Incorporation of the Company dated as of May 14, 1969 and filed with the New
York Secretary of State on May 19, 1969.

 

2.                                       By-Laws of the Company.

 

3.                                       Basic Agreement dated as of May 1, 1969
between Seller and RGI.

 

--------------------------------------------------------------------------------


 

                                                                             
SCHEDULE 5.6

 

 

I.                                         Basic Company Agreements

 

1.                                       Amended and Restated Certificate of
Incorporation of the Company dated as of May 14, 1969 and filed with the New
York Secretary of State on May 19, 1969.

 

2.                                       By-Laws of the Company.

 

3.                                       Basic Agreement dated as of May 1, 1969
between Seller and Rockefeller Center, Inc. (predecessor in interest to RGI).

 

4.             Agreement dated August 15, 1996 between Seller and RGI.

 

5.                                       Management Agreement dated December 1,
1982 between the Company and RGI.

 

6.                                       All documents entered into by the
Company and/or Holdings in connection with the  E&P Distribution Borrowing.

 

II.                                     Defaults Under Basic Company Agreements

 

None.

--------------------------------------------------------------------------------


 

                                                                            
SCHEDULE 5.14

 

Environmental Matters

 

1.                                       There may be asbestos containing
materials located in the building which, to Seller’s knowledge, are not friable
and which, to Seller’s knowledge, may be managed in place under existing
Environmental Laws.

 

--------------------------------------------------------------------------------


 

                                                                          
SCHEDULE 9.2(b)

 

Permitted Encumbrances

 

1.                                       Any state of facts shown on a survey of
the Property provided such state of facts do not render title to the Property
unmarketable;

 

2.                                       All laws, ordinances, rules and
regulations of any  governmental authority, as the same now exist or may be
hereafter modified, supplemented or promulgated provided none of the foregoing
are violated by the use or condition of the Property;

 

3.                                       Right, lack of right or restricted
right of any owner of the Property to construct and/or maintain (and the right
of any governmental authority to require the removal of) any vault or vaulted
area, in or under the streets, sidewalks or other areas abutting the Property,
and any applicable licensing statute, ordinance and regulation, the terms of any
license pertaining thereto and the lien of vault taxes not yet due and payable;

 

4.                                       All presently existing and future liens
of real estate taxes or assessments and water rates, water meter charges, water
frontage charges and sewer taxes, rents and charges, if any;

 

5.                                       All violations of laws, ordinances,
orders, requirements or regulations of any governmental authority, applicable to
the Property whether or not noted in the records of or issued by, any
governmental authority, existing on the Closing Date other than violations which
Seller, as tenant under the McGraw-Hill Lease is obligated to cure;

 

6.                                       Minor variations between the tax lot
lines and the description of the Property set forth on Exhibit A-1, A-2 and A-3
attached hereto and made a part hereof;

 

7.                                       All matters identified in Schedule B-2
to Title Commitment Number LT030355 issued by Lawyers Title Insurance
Corporation and dated December ___, 2003 (1221 Avenue of the Americas Property).

 

8.                                       All matters identified in Schedule B-2
to Title Commitment Number LT030378 issued by Lawyers Title Insurance
Corporation and dated December 23, 2003 (151 West 48th Street Property).

 

--------------------------------------------------------------------------------


 

9.                                       All matters identified in Schedule B-2
to Title Commitment Number LT030377 issued by Lawyers Title Insurance
Corporation and dated December 23, 2003 (166 West 48th Street Property).

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.2(f)

 

Required Consents

 

None.

 

--------------------------------------------------------------------------------

